EXHIBIT 10.28

 

LEASE AGREEMENT BETWEEN

 

TRINET MILPITAS ASSOCIATES, LLC,

 

AS LANDLORD

 

AND

 

ADVANCED MEDICAL OPTICS, INC.,

 

AS TENANT

 

DATED FEBRUARY 9, 2007

 

510 COTTONWOOD DRIVE, MILPITAS, CALIFORNIA


--------------------------------------------------------------------------------


BASIC LEASE INFORMATION

Effective Date:

February 9, 2007

 

 

Landlord:

TriNet Milpitas Associates, LLC, a Delaware limited liability company

 

 

Tenant:

Advanced Medical Optics, Inc., a Delaware corporation

 

 

Premises:

The “Premises”, containing for purposes of this Lease approximately 180,086
square feet, are located at 510 Cottonwood Drive, Milpitas, California, are
outlined on the plan attached to this Lease as Exhibit A, and consist of the
real property described in Exhibit B, together with the partial two-story
office/research and development building located thereon (the “Building”), and
the driveways, parking facilities, and all other improvements and easements
associated with the foregoing or the operation thereof.  Landlord and Tenant
stipulate that the number of square feet in the Premises set forth above is
conclusive and shall be binding upon them.

 

 

Term:

One Hundred Twenty (120) months, commencing on the Commencement Date and ending
at 5:00 p.m. local time on the last day of the one hundred twentieth (120th)
full calendar month following the Commencement Date, subject to extension and
earlier termination as provided in the Lease.

 

 

Commencement Date:

July 1, 2007, subject to possible extension for “Landlord Delays” and “Force
Majeure Delays” as and to the extent set forth in Exhibit D.

 

 

Basic Rent:

Basic Rent shall be the following amounts for the following periods of time:

 

Lease Month

 

Monthly Basic Rent

 

1 - 12

 

$

56,034.40

 

13 - 24

 

$

67,241.28

 

25 - 36

 

$

100,848.16

 

37 - 48

 

$

115,255.04

 

49 - 60

 

$

129,661.92

 

61 - 72

 

$

144,068.80

 

73 - 84

 

$

158,475.68

 

85 - 96

 

$

172,882.56

 

97 - 108

 

$

187,289.44

 

109 - 120

 

$

201,696.32

 

 

As used herein, the term “Lease Month” means each calendar month during the Term
(and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Basic Rent rate applicable
for such partial month).

 

 

Additional Rent:

Tenant’s Proportionate Share of Operating Costs, Taxes and Insurance Costs.

 

i


--------------------------------------------------------------------------------


 

Prepaid Rent:

$85,452.46.

 

 

Security Deposit:

$140,000.00.

 

 

Rent:

Basic Rent, Additional Rent, and all other sums that Tenant may owe to Landlord
or otherwise be required to pay under the Lease.

 

 

Permitted Use:

General office, research and development, manufacturing, assembly, warehousing
and other legal uses directly related to the foregoing.

 

 

Tenant’s Proportionate Share:

Tenant’s Proportionate Share shall be as follows:  (a) 77.79% for Lease Months 1
— 24, subject to Section 11(g)(2) below; and (b) 100% for the remainder of the
Term (including any extensions thereof).

 

 

Initial Liability Insurance Amount:

$3,000,000 per occurrence and aggregate.

 

 

 

Tenant’s Address:

Prior to Commencement Date:



Advanced Medical Optics, Inc.

1700 East St. Andrews Place

Santa Ana, California 92705

Attention:     Mr. Jamie Hardenbergh

Telephone:   714-247-8200

Telecopy:     714-247-8722

Following Commencement Date:



Advanced Medical Optics, Inc.

1700 East St. Andrews Place

Santa Ana, California 92705

Attention:     Mr. Jamie Hardenbergh

Telephone:   714-247-8200

Telecopy:     714-247-8722

 

 

 

 

With a copy to:
Advanced Medical Optics, Inc.

1700 East St. Andrews Place

Santa Ana, California 92705

Attention: General Counsel

With a copy to:
Advanced Medical Optics, Inc.

1700 East St. Andrews Place

Santa Ana, California 92705

Attention: General Counsel

 

 

 

 

 

With a copy to:

Advanced Medical Optics, Inc.

510 Cottonwood Drive

Milpitas, California

Attn: Mr. Chris Carr

 

 

 

Landlord’s Address:

TriNet Milpitas Associates, LLC
c/o iStar Financial Inc.
One Embarcadero Center
Suite 3300
San Francisco, California 94111
Attention:  Asset Management - 510
Cottonwood Drive, Milpitas, California
Telephone: 415-391-4300
Facsimile: 415-391-6259

 

 

 

 

 

with a copy to:
TriNet Milpitas Associates, LLC
c/o iStar Financial Inc.
1114 Avenue of the Americas, 27th Floor
New York, New York  10036
Attention:  COO - 510 Cottonwood Drive,
Milpitas, California
Telephone: 212-930-9400

 

 

ii


--------------------------------------------------------------------------------


 

Facsimile: 212-930-9494

 

 

 

 

 

with a copy to:
TriNet Milpitas Associates, LLC
c/o iStar Financial Inc.
3480 Preston Ridge Road, Suite 575
Alpharetta, Georgia 30005
Attention: Director of Lease Administration -  510 Cottonwood Drive, Milpitas,
California

Telephone:678-297-0100
Facsimile:   678-297-0101

 

 

iii


--------------------------------------------------------------------------------


The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above.  If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.

LANDLORD:

TRINET MILPITAS ASSOCIATES, LLC, a Delaware limited liability company

 

 

 

 

 

By:

TriNet Realty Investors II, Inc., a Maryland corporation

 

 

 

 

 

 

By:

/s/ ERICH STIGER

 

 

Name:

Erich Stiger

 

 

Title:

Senior Vice President

 

 

 

 

TENANT:

ADVANCED MEDICAL OPTICS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ JAMES V. MAZZO

 

Name:

Jim Mazzo

 

Title:

Chairman, President and CEO

 

iv


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

Page No.

1.

 

Definitions and Basic Provisions

 

1

 

 

 

 

 

2.

 

Lease Grant

 

1

 

 

 

 

 

3.

 

Tender and Acceptance of Possession

 

1

 

 

 

 

 

4.

 

Rent

 

2

 

 

(a)

 

Payment

 

2

 

 

(b)

 

Operating Costs, Taxes and Insurance Costs

 

2

 

 

 

 

 

 

 

5.

 

Delinquent Payment; Handling Charges

 

2

 

 

 

 

 

6.

 

Security Deposit

 

3

 

 

 

 

 

7.

 

Landlord’s Maintenance Obligations

 

3

 

 

(a)

 

Warranty Period Work

 

3

 

 

(b)

 

Building’s Structure

 

3

 

 

(c)

 

Water and Sewer Mains

 

3

 

 

(d)

 

Exterior Compliance with Laws

 

3

 

 

(e)

 

Outside Areas, Landscaping, Etc

 

3

 

 

(f)

 

Air Handler Replacement

 

4

 

 

 

 

 

 

 

8.

 

Improvements; Alterations; Tenant’s Maintenance and Repair Obligations

 

4

 

 

 

 

 

 

 

(a)

 

Improvements; Alterations

 

4

 

 

(b)

 

Repairs; Maintenance

 

5

 

 

(c)

 

Performance of Work

 

6

 

 

(d)

 

Mechanic’s Liens

 

6

 

 

(e)

 

Janitorial Services

 

6

 

 

(f)

 

Landlord’s Right to Perform Tenant’s Obligations

 

7

 

 

(g)

 

Signage

 

7

 

 

(h)

 

Rooftop Communications Equipment

 

7

 

 

(i)

 

Generator/UPS

 

7

 

 

 

 

 

 

 

9.

 

Utilities; Licenses and Permits

 

8

 

 

(a)

 

Utilities

 

8

 

 

(b)

 

Licenses and Permits

 

8

 

 

(c)

 

Landlord’s Right to Perform Tenant’s Obligations

 

8

 

 

 

 

 

 

 

10.

 

Use; Compliance With Laws

 

8

 

 

(a)

 

Use

 

8

 

 

(b)

 

Compliance With Laws

 

9

 

 

 

 

 

 

 

11.

 

Assignment and Subletting

 

9

 

 

(a)

 

Transfers

 

9

 

 

(b)

 

Consent Standards

 

9

 

 

(c)

 

Request for Consent

 

9

 

 

(d)

 

Conditions to Consent

 

10

 

 

(e)

 

Attornment by Subtenants

 

10

 

 

(f)

 

Cancellation

 

10

 

 

(g)

 

Additional Compensation

 

10

 

 

(h)

 

Permitted Transfers

 

11

 

 

(i)

 

Strategic Partners

 

12

 

 

 

 

 

 

 

12.

 

Insurance; Waivers; Subrogation; Indemnity

 

12

 

 

(a)

 

Insurance

 

12

 

v


--------------------------------------------------------------------------------


 

 

(b)

 

No Subrogation

 

12

 

 

(c)

 

Indemnity

 

12

 

 

 

 

 

 

 

13.

 

Subordination; Attornment; Notice to Landlord’s Mortgagee

 

13

 

 

(a)

 

Subordination

 

13

 

 

(b)

 

Attornment

 

13

 

 

(c)

 

Notice to Landlord’s Mortgagee

 

13

 

 

(d)

 

Landlord’s Mortgagee’s Protection Provisions

 

14

 

 

 

 

 

 

 

14.

 

Rules and Regulations

 

14

 

 

 

 

 

15.

 

Condemnation

 

14

 

 

(a)

 

Total Taking

 

14

 

 

(b)

 

Partial Taking — Tenant’s Rights

 

14

 

 

(c)

 

Partial Taking — Landlord’s Rights

 

14

 

 

(d)

 

Temporary Taking

 

15

 

 

(e)

 

Award

 

15

 

 

(f)

 

Repair

 

15

 

 

 

 

 

 

 

16.

 

Fire or Other Casualty

 

15

 

 

(a)

 

Repair Estimate

 

15

 

 

(b)

 

Tenant’s Rights

 

15

 

 

(c)

 

Landlord’s Rights

 

15

 

 

(d)

 

Repair Obligation

 

16

 

 

(e)

 

Abatement of Rent

 

16

 

 

(f)

 

Exclusive Remedy

 

16

 

 

 

 

 

 

 

17.

 

Personal Property Taxes

 

17

 

 

 

 

 

18.

 

Events of Default

 

17

 

 

(a)

 

Payment Default

 

17

 

 

(b)

 

Abandonment

 

17

 

 

(c)

 

Estoppel

 

17

 

 

(d)

 

Insurance

 

17

 

 

(e)

 

Mechanic’s Liens

 

17

 

 

(f)

 

Other Defaults

 

17

 

 

(g)

 

Insolvency

 

17

 

 

 

 

 

 

 

19.

 

Remedies

 

18

 

 

(a)

 

Continuance of Lease in Effect

 

18

 

 

(b)

 

Termination of Lease

 

18

 

 

(c)

 

Election to Terminate or Continue

 

18

 

 

(d)

 

Rights and Remedies Upon Termination

 

18

 

 

(e)

 

Landlord’s Default and Tenant’s Remedies

 

19

 

 

 

 

 

 

 

20.

 

Non-Waiver; Cumulative Remedies

 

19

 

 

(a)

 

No Waiver

 

19

 

 

(b)

 

Cumulative Remedies

 

20

 

 

 

 

 

 

 

21.

 

Intentionally Omitted

 

20

 

 

 

 

 

22.

 

Surrender of Premises

 

20

 

 

 

 

 

23.

 

Holding Over

 

20

 

 

 

 

 

24.

 

Certain Rights Reserved by Landlord

 

21

 

 

(a)

 

Building Operations

 

21

 

 

(b)

 

Security

 

21

 

 

(c)

 

Prospective Purchasers and Lenders

 

21

 

 

(d)

 

Prospective Tenants

 

21

 

vi


--------------------------------------------------------------------------------


 

25.

 

Intentionally Omitted

 

21

 

 

 

 

 

26.

 

Miscellaneous

 

21

 

 

(a)

 

Landlord Transfer

 

21

 

 

(b)

 

Landlord’s Liability

 

21

 

 

(c)

 

Brokerage

 

22

 

 

(d)

 

Estoppel Certificates

 

22

 

 

(e)

 

Notices

 

22

 

 

(f)

 

Separability

 

22

 

 

(g)

 

Amendments; Binding Effect

 

22

 

 

(h)

 

Quiet Enjoyment

 

22

 

 

(i)

 

No Merger

 

23

 

 

(j)

 

No Offer

 

23

 

 

(k)

 

Entire Agreement

 

23

 

 

(l)

 

Waiver of Jury Trial

 

23

 

 

(m)

 

Governing Law

 

23

 

 

(n)

 

Recording

 

23

 

 

(o)

 

Water or Mold Notification

 

23

 

 

(p)

 

Joint and Several Liability

 

23

 

 

(q)

 

Financial Reports

 

23

 

 

(r)

 

Landlord’s Fees

 

24

 

 

(s)

 

Telecommunications

 

24

 

 

(t)

 

Confidentiality

 

24

 

 

(u)

 

Authority

 

24

 

 

(v)

 

Security Service

 

24

 

 

(w)

 

Intentionally Omitted

 

24

 

 

(x)

 

Prohibited Persons and Transactions

 

25

 

 

(y)

 

List of Exhibits

 

25

 

 

(z)

 

Attorneys Fees

 

25

 

 

 

 

 

 

 

27.

 

Environmental Requirements

 

25

 

 

(a)

 

Prohibition against Hazardous Materials

 

25

 

 

(b)

 

Environmental Requirements

 

25

 

 

(c)

 

Removal of Hazardous Materials

 

26

 

 

(d)

 

Tenant’s Indemnity

 

26

 

 

(e)

 

Inspections and Tests

 

26

 

 

(f)

 

Tenant’s Financial Assurance in the Event of a Breach

 

27

 

 

 

 

 

 

 

28.

 

Parking

 

27

 

vii


--------------------------------------------------------------------------------


LEASE

THIS LEASE AGREEMENT (this “Lease”) is entered into as of the Effective Date
between TRINET MILPITAS ASSOCIATES, LLC, a Delaware limited liability company
(“Landlord”), and ADVANCED MEDICAL OPTICS, INC., a Delaware corporation
(“Tenant”).

1.             Definitions and Basic Provisions.  The definitions and basic
provisions set forth in the Basic Lease Information (the “Basic Lease
Information”) executed by Landlord and Tenant contemporaneously herewith are
incorporated herein by reference for all purposes.  Additionally, the following
terms shall have the following meanings when used in this Lease: “Affiliate”
means any person or entity which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with the
party in question; “Building’s Structure” means the Building’s structural roof
elements, footings, foundation, and structural portions of exterior load-bearing
walls (expressly excluding any painting, sealing or other surface maintenance);
“Building’s Systems” means the Building’s HVAC, life-safety, plumbing,
electrical, and mechanical systems; “including” means including, without
limitation; “Laws” means all federal, state, and local laws, ordinances, rules
and regulations, all court orders, governmental directives, and governmental
orders, and all interpretations of the foregoing, and all restrictive covenants
affecting the Premises (provided that any private restrictive covenants that
become effective after the Effective Date and materially affect the Premises or
Tenant’s use thereof shall be subject to Tenant’s prior approval, which shall
not be unreasonably withheld, conditioned or delayed), and “Law” means any of
the foregoing; and “Tenant Party” means any of the following persons:  Tenant;
any assignees claiming by, through, or under Tenant; any subtenants claiming by,
through, or under Tenant; and any of their respective agents, contractors,
employees, licensees, guests, and invitees.

2.             Lease Grant.  Subject to the terms of this Lease, Landlord leases
to Tenant, and Tenant leases from Landlord, the Premises.

3.             Tender and Acceptance of Possession. Landlord shall tender
possession of the Premises to Tenant on the Effective Date for performance of
the Work by Tenant as provided in Exhibit D hereto.  Subject to the terms and
conditions of this Section 3, Landlord shall deliver the Premises in good
working condition (with all mechanical, electrical, plumbing, life safety,
roll-up doors, walkways, parking lots and driveways in good working and operable
condition, and the roof water tight), “broom clean”, and free of any personal
property of prior tenants.  Access to, and use and occupancy of, the Premises by
Tenant prior to the Commencement Date shall be subject to all of the provisions
of this Lease excepting only those requiring the payment of Basic Rent and
Additional Rent, provided that Tenant shall be solely responsible for the costs
of utilities and other costs directly related to Tenant’s access, use and
occupancy of the Premises prior to the Commencement Date, including for
performance of the Work (the “Early Occupancy Costs”).  Tenant formally accepts
the Premises as of the Effective Date and acknowledges that the Premises and all
components thereof are in good working condition (including with all mechanical,
electrical, plumbing, life safety, roll-up doors, walkways, parking lots and
driveways in good working and operable condition, and the roof water tight),
“broom clean”, and free of any personal property of prior tenants, except only
that Landlord shall repair or replace, at no cost (as an Operating Expense or
otherwise) to Tenant, any components of the Building’s Systems which (a) are not
in good working condition for reasons other than the acts or omissions of a
Tenant Party (including any alterations of the applicable Building’s Systems by
or on behalf of a Tenant Party) and (b) Tenant, acting reasonably and in good
faith, specifically identifies and describes as not being in good working
condition in a written notice, together with reasonable supporting
documentation, delivered to Landlord within ninety (90) days after the Effective
Date (the “Warranty Period”), it being understood that, except for any
components of the Building’s Systems so identified and described by Tenant
during the Warranty Period, the Building’s Systems and the Premises shall be
conclusively deemed to have been delivered to Tenant in good working condition,
with the roof in watertight condition, and otherwise in the condition called for
hereunder, and Landlord shall have no repair or replacement obligations with
respect thereto (except for Landlord’s ongoing maintenance and repair
obligations to the extent expressly set forth in Sections 7, 15 and 16 below). 
To the extent in Landlord’s possession and assignable (it being understood that
Landlord shall not be obligated to incur any costs in connection with any such
assignment), Landlord shall assign to Tenant, on a non-exclusive basis, any
warranties and/or service contracts related to the Building’s Systems or other
items Tenant is responsible to maintain under this Lease; provided, however,
that to the extent (1) such warranties or contracts are not assignable to Tenant
or (2) Tenant elects not to pay all costs charged by the service provider under
such warranties or service contracts to effect


--------------------------------------------------------------------------------


the assignment, Landlord shall promptly upon request by Tenant use commercially
reasonable efforts to enforce such warranties and contracts for the benefit of
Tenant, and the costs incurred by Landlord in connection therewith shall be part
of Operating Expenses.  Landlord represents and warrants that (i) it holds fee
title to the Premises and has the right to enter into this Lease and (ii) there
are no Mortgages (defined below) currently encumbering the Premises.  EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THIS SECTION 3 AND IN SECTION 27, LANDLORD DOES
NOT, BY THE EXECUTION AND DELIVERY OF THIS LEASE, AND LANDLORD SHALL NOT, BY THE
EXECUTION AND DELIVERY OF ANY DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION WITH THIS LEASE, MAKE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, OF ANY KIND OR NATURE WHATSOEVER, WITH RESPECT TO THE PREMISES, AND ALL
SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY DISCLAIMED.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING PROVISION, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS SECTION 3 AND IN SECTION 27, LANDLORD MAKES, AND SHALL MAKE, NO EXPRESS OR
IMPLIED WARRANTY AS TO MATTERS OF TITLE, ZONING, TAX CONSEQUENCES, PHYSICAL OR
ENVIRONMENTAL CONDITION, VALUATION, GOVERNMENTAL APPROVALS, GOVERNMENTAL
REGULATIONS OR ANY OTHER MATTER OR THING RELATING TO OR AFFECTING THE PREMISES. 
TENANT AGREES THAT, WITH RESPECT TO THE PREMISES, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS SECTION 3 AND IN SECTION 27, TENANT HAS NOT RELIED UPON AND
WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR
WARRANTY OF LANDLORD.  EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
LEASE (INCLUDING LANDLORD’S ONGOING MAINTENANCE AND REPAIR OBLIGATIONS TO THE
EXTENT EXPRESSLY SET FORTH IN SECTIONS 7, 15 AND 16 BELOW), LANDLORD SHALL LEASE
TO TENANT, AND TENANT SHALL ACCEPT, THE PREMISES “AS IS”, “WHERE IS”, AND WITH
ALL FAULTS, AND THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR REPRESENTATIONS,
COLLATERAL TO OR AFFECTING THE PREMISES BY LANDLORD OR ANY THIRD PARTY.

                4.             Rent.

(a)           Payment.  Tenant shall timely pay to Landlord Rent, without
notice, demand, deduction or set off (except as otherwise expressly provided
herein), by good and sufficient check at Landlord’s address provided for in this
Lease or at such other address specified in writing to Tenant by Landlord.  The
obligations of Tenant to pay Basic Rent and other sums to Landlord and the
obligations of Landlord under this Lease are independent obligations.  Basic
Rent, adjusted as herein provided, shall be payable monthly in advance.  The
“Prepaid Rent” set forth in the Basic Lease Information shall be payable
contemporaneously with the execution of this Lease and shall be applied to first
installment(s) of Rent due under this Lease; thereafter, Basic Rent shall be
payable on the first day of each calendar month of the Term.  The monthly Basic
Rent for any partial month at the beginning of the Term shall equal the product
of 1/365 of the annual Basic Rent in effect during the partial month and the
number of days in the partial month, and shall be due on the Commencement Date. 
Payments of Basic Rent for any fractional calendar month at the end of the Term
shall be similarly prorated.  Tenant shall pay Additional Rent at the same time
and in the same manner as Basic Rent.

(b)           Operating Costs, Taxes and Insurance Costs.  Tenant shall pay
Operating Costs, Taxes and Insurance Costs in accordance with Exhibit G and
Exhibit H hereto.

                5.             Delinquent Payment; Handling Charges.  All
payments required of Tenant hereunder that are not paid within five days after
their due date shall bear interest from the date due until paid at the lesser of
twelve percent (12%) per annum or the maximum lawful rate of interest (such
lesser amount is referred to herein as the “Default Rate”); additionally,
Landlord, in addition to all other rights and remedies available to it, may
charge Tenant a fee equal to the greater of (a) $50.00 or (b) five percent of
the delinquent payment to reimburse Landlord for its cost and inconvenience
incurred as a consequence of Tenant’s delinquency.  In no event, however, shall
the charges permitted under this Section 4(b) or elsewhere in this Lease, to the
extent they are considered to be interest under applicable Law, exceed the
maximum lawful rate of interest.  Notwithstanding the foregoing, the late fee
referenced above shall not be charged with respect to the first occurrence (but
not any subsequent occurrence during a 12-month period) during any 12-month
period that Tenant fails to make payment when due, until five days after
Landlord delivers written notice of such delinquency to Tenant.


--------------------------------------------------------------------------------


                6.             Security Deposit.  Contemporaneously with the
execution of this Lease, Tenant shall pay to Landlord the Security Deposit,
which shall be held by Landlord to secure Tenant’s performance of its
obligations under this Lease.  The Security Deposit is not an advance payment of
Rent or a measure or limit of Landlord’s damages upon an Event of Default (as
defined herein).  Landlord may, from time to time following an Event of Default
and without prejudice to any other remedy, use all or a part of the Security
Deposit to perform any obligation Tenant fails to perform hereunder or to
compensate Landlord for any damages due to an Event of Default by Tenant.  In
this regard, Tenant hereby waives any restriction on the uses to which the
Security Deposit may be applied as contained in Section 1950.7(c) of the
California Civil Code and/or any successor statute  Following any such
application of the Security Deposit, Tenant shall pay to Landlord within ten
(10) days after Tenant’s receipt of Landlord’s written demand the amount so
applied in order to restore the Security Deposit to its original amount. 
Landlord shall, within 60 days after the expiration or earlier termination of
the Term and Tenant’s surrender of the Premises, return to Tenant the portion of
the Security Deposit which was not applied to satisfy Tenant’s obligations (and
Tenant hereby waives the provisions of California Civil Code Section 1950.7 to
the contrary).  The Security Deposit may be commingled with other funds, and no
interest shall be paid thereon.  If Landlord transfers its interest in the
Premises and the transferee assumes Landlord’s obligations under this Lease,
then Landlord shall assign the Security Deposit to the transferee in conformity
with the provisions of Section 1950.7 of the California Civil Code and/or any
successor statute, and Landlord thereafter shall have no further liability for
the return of the Security Deposit.  The rights and obligations of Landlord and
Tenant under this Section 6 are subject to any other requirements and conditions
imposed by Laws applicable to the Security Deposit.

                7.             Landlord’s Maintenance Obligations.  Landlord’s
maintenance obligations are limited to the obligations specifically set forth in
this Section 7.

(a)           Warranty Period Work.  Landlord shall, as and to the extent
required under Section 3 above, repair all components of the Building’s Systems
which Tenant specifically identifies and describes as not being in good working
condition or repair in a written notice delivered to Landlord prior to the
expiration of the Warranty Period.  Such work shall be at Landlord’s sole cost
and expense and shall not be part of Operating Expenses.

(b)           Building’s Structure.  Subject to Tenant’s obligations under
Section 10(b), Landlord shall repair and maintain the Building’s Structure.  The
Building’s Structure does not include exterior surfaces, roof membranes,
skylights, windows, glass or plate glass, doors or overhead doors, special
fronts, or office entries, dock bumpers, dock plates or levelers, loading areas
and docks, and loading dock equipment or any other items not expressly set forth
in Section 1 above as being part of the Building’s Structure, all of which shall
be maintained, repaired and replaced, as necessary, by Tenant.  Such work shall
be at Landlord’s sole cost and expense and shall not be part of Operating
Expenses.

(c)           Water and Sewer Mains.  Landlord shall repair and maintain the
water and sewer mains serving the Premises up to the points of common
connection.  Such work shall be at Landlord’s sole cost and expense and shall
not be part of Operating Expenses.

(d)           Exterior Compliance with Laws.  Subject to Tenant’s obligations
under Section 10(b), Landlord shall make any modifications, alterations or
improvements to the exterior portions of the Premises required by Laws in effect
and as interpreted as of the Effective Date.  Such work shall be at Landlord’s
sole cost and expense and shall not be part of Operating Expenses.

(e)           Outside Areas, Landscaping, Etc.  Landlord shall maintain the
areas of the Premises outside the Building, including landscaping and general
property management duties, and the costs thereof shall be part of Operating
Costs; in addition, Tenant shall pay to Landlord a property management fee equal
to two and one-half percent (2.5%) of the Basic Rent payable by Tenant under
this Lease, and such property management fee shall be payable 100% by Tenant
notwithstanding Tenant’s Proportionate Share during the first two years of the
Term.  Notwithstanding the foregoing, but subject to Section 8(f) below, at any
time during the Term, Tenant may elect by written notice to Landlord to take
over all of Landlord’s obligations under this Section 7(e), in which event
starting on the first day of the second full calendar month following delivery
of such notice, (i) Tenant shall be responsible, at Tenant’s sole cost and
expense, to perform all of the obligations under this Section 7(e) (it being
understood that


--------------------------------------------------------------------------------


such costs shall not be part of Operating Expenses and that Tenant shall be
responsible for 100% of such costs), (ii) Landlord shall have no further
obligations under this Section 7(e), and (iii) the property management fee shall
be reduced to one percent (1%) of the Basic Rent payable by Tenant under this
Lease.  Notwithstanding the foregoing, any work which is required under this
Section 7(e) but which constitutes a Major Capital Expenditure under Paragraph 4
of Exhibit G shall be paid for and performed as provided thereunder.

(f)            Air Handler Replacement.  Landlord shall replace the seven (7)
existing air handler units and related system components in the Building in
accordance with plans which are appropriate for a standard research and
development buildout and otherwise reasonably acceptable to Landlord and
Tenant.  The cost of such work shall be initially borne by Landlord, but (i) the
cost up to one $1,000,000.00 shall be shared by Landlord and Tenant in
proportions equal to the relationship between the length of the remaining Term
(including any Extension Period if the applicable option to extend is then or
thereafter exercised by Tenant) and the length of the useful life of the new air
handler units (which useful life is eighteen (18) years), and (ii) any cost in
excess of $1,000,000.00 shall be paid entirely by Tenant on an amortized basis
over the remaining portion of the initial Term but only if and to the extent
that the total amount of any such excess cost was approved in advance by Tenant
prior to the landlord’s performance of the work.  Upon completion of such work,
Tenant shall pay its portion of the cost on an amortized basis over the
remaining months of the Term, as provided in the immediately preceding sentence,
using the Amortization Interest Rate (as defined in Paragraph 4 of Exhibit G),
along with Basic Rent, as part of Operating Costs, provided that such portion
shall be payable 100% by Tenant notwithstanding Tenant’s Proportionate Share
during the first two years of the Term.  Notwithstanding anything to the
contrary in this Lease, including the provisions of Section 3 regarding the
Warranty Period, Landlord shall have no obligations with respect to the
maintenance, repair or replacement of the air handler units and related system
components, except as expressly set forth in this Section 7(f), as well as
Landlord’s obligations under Section 3 (concerning the assignment for the
benefit of Tenant of all warranties and/or service contracts related to the air
handler units), Section 15 (relating to the repair/replacement of any damage to
the air handler units caused by a condemnation), and Section 16 (relating to the
repair/replacement of any damage to the air handler units caused by a casualty).

                 Notwithstanding anything to the contrary in this Section 7 or
elsewhere in this Lease (but subject to the waiver of subrogation provisions set
forth in Section 12(b), as applicable), Landlord shall not be responsible for
the payment or performance of any maintenance, repair or replacement work (i)
unless and until Tenant notifies Landlord of the need therefor in writing, (ii)
which is required by Laws and is Tenant’s responsibility under Section 10(b)
below, (iii) which arises from any damage caused by the acts or omissions of any
Tenant Party or failure to comply with Tenant’s obligations under this Lease,
(iv) which is performed at Tenant’s request as an elective or upgrade item, or
(v) to the extent such work requires that any costs be incurred and/or any
specialized consultants be hired, which costs would not be incurred or which
consultants would not be hired were it not for the existence of any improvement,
alteration or other item constructed or installed in the Premises for Tenant’s
particular and unique use of the Premises (including as part of the Work).

8.             Improvements; Alterations; Tenant’s Maintenance and Repair
Obligations.

                (a)           Improvements; Alterations.


(1)           IN GENERAL.  IMPROVEMENTS TO THE PREMISES SHALL BE INSTALLED AT
TENANT’S EXPENSE ONLY IN ACCORDANCE WITH PLANS AND SPECIFICATIONS WHICH HAVE
BEEN PREVIOUSLY SUBMITTED TO AND APPROVED IN WRITING BY LANDLORD, AND BY
ENGINEERS, CONTRACTORS AND SUBCONTRACTORS WHICH HAVE BEEN PREVIOUSLY APPROVED IN
WRITING BY LANDLORD, WHICH APPROVAL SHALL BE GOVERNED BY THE PROVISIONS SET
FORTH IN THIS SECTION 8(A).  NO ALTERATIONS OR PHYSICAL ADDITIONS IN OR TO THE
PREMISES MAY BE MADE WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; HOWEVER, LANDLORD MAY WITHHOLD
ITS CONSENT TO ANY ALTERATION OR ADDITION THAT WOULD MATERIALLY ADVERSELY AFFECT
(IN THE REASONABLE DISCRETION OF LANDLORD) (A) THE BUILDING’S STRUCTURE OR THE
BUILDING’S SYSTEMS (INCLUDING THE BUILDING’S RESTROOMS OR MECHANICAL ROOMS), (B)
THE EXTERIOR APPEARANCE OF THE BUILDING, OR (C) THE PROVISION OF SERVICES TO
OTHER BUILDING OCCUPANTS, IF APPLICABLE.  EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 8(G) BELOW, TENANT SHALL NOT PAINT OR INSTALL LIGHTING OR DECORATIONS,
SIGNS, WINDOW OR DOOR LETTERING, OR ADVERTISING MEDIA OF ANY TYPE VISIBLE FROM
THE EXTERIOR OF  THE PREMISES WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED. 
WHENEVER LANDLORD’S CONSENT


--------------------------------------------------------------------------------



OR APPROVAL IS REQUIRED UNDER THIS SECTION 8, IF LANDLORD FAILS TO RESPOND TO
TENANT IN WRITING WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF A SPECIFIC, WRITTEN
REQUEST FROM TENANT, AND SUCH FAILURE CONTINUES FOR MORE THAN TEN (10) DAYS
AFTER RECEIPT OF A SECOND SPECIFIC, WRITTEN REQUEST FROM TENANT (WHICH SECOND
REQUESTS STATES THE FOLLOWING IN BOLD, CAPITAL LETTERS:  “THIS IS THE SECOND
REQUEST FOR LANDLORD’S APPROVAL PURSUANT TO SECTION 8(A)(1) OF THE LEASE, AND
LANDLORD’S FAILURE TO RESPOND WITHIN TEN (10) DAYS WILL BE DEEMED LANDLORD’S
APPROVAL OF THE ITEMS IN QUESTION”), THEN LANDLORD SHALL BE DEEMED TO HAVE
GRANTED ITS CONSENT OR APPROVAL TO SUCH REQUEST.  ALL ALTERATIONS, ADDITIONS,
AND IMPROVEMENTS SHALL BE CONSTRUCTED, MAINTAINED, AND USED BY TENANT, AT ITS
RISK AND EXPENSE, IN ACCORDANCE WITH ALL LAWS; LANDLORD’S CONSENT TO OR APPROVAL
OF ANY ALTERATIONS, ADDITIONS OR IMPROVEMENTS (OR THE PLANS THEREFOR) SHALL NOT
CONSTITUTE A REPRESENTATION OR WARRANTY BY LANDLORD, NOR LANDLORD’S ACCEPTANCE,
THAT THE SAME COMPLY WITH SOUND ARCHITECTURAL AND/OR ENGINEERING PRACTICES OR
WITH ALL APPLICABLE LAWS, AND TENANT SHALL BE SOLELY RESPONSIBLE FOR ENSURING
ALL SUCH COMPLIANCE.  ALL ALTERATIONS, ADDITIONS AND IMPROVEMENTS MADE BY TENANT
SHALL BECOME THE PROPERTY OF LANDLORD UPON INSTALLATION AND SHALL REMAIN ON AND
BE SURRENDERED WITH THE PREMISES UPON THE EXPIRATION OR SOONER TERMINATION OF
THIS LEASE, UNLESS LANDLORD REQUIRES THE REMOVAL OF SUCH ALTERATIONS, ADDITIONS
OR IMPROVEMENTS.  NOTWITHSTANDING THE FOREGOING:  (A) TENANT SHALL NOT BE
REQUIRED TO REMOVE ANY ALTERATIONS, ADDITIONS OR IMPROVEMENTS WHICH, IN
LANDLORD’S REASONABLE ESTIMATION, CONSTITUTE GENERIC AND CUSTOMARY OFFICE
IMPROVEMENTS AND WHICH ARE APPROVED BY LANDLORD AS AND TO THE EXTENT REQUIRED
UNDER THIS LEASE; AND (B) UPON TENANT’S SPECIFIC, WRITTEN REQUEST AT THE TIME IT
SEEKS LANDLORD’S APPROVAL OF ANY ALTERATION, ADDITION OR IMPROVEMENT (INCLUDING
THE WORK), LANDLORD AGREES TO INDICATE IN WRITING WHETHER SUCH ALTERATION,
ADDITION OR IMPROVEMENT CONSTITUTES GENERIC AND CUSTOMARY OFFICE IMPROVEMENTS
AND, IF NOT, WHETHER LANDLORD WILL REQUIRE SUCH ALTERATION, ADDITION OR
IMPROVEMENT TO BE REMOVED UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS
LEASE, AND IF LANDLORD FAILS TO INDICATE A REQUIREMENT THAT SUCH ALTERATION,
ADDITION OR IMPROVEMENT BE REMOVED, AND SUCH FAILURE CONTINUES FOR MORE THAN TEN
(10) DAYS AFTER RECEIPT OF A SECOND SPECIFIC, WRITTEN REQUEST FROM TENANT (WHICH
SECOND REQUESTS STATES THE FOLLOWING IN BOLD, CAPITAL LETTERS:  “THIS IS THE
SECOND REQUEST FOR LANDLORD’S REMOVAL DETERMINATION PURSUANT TO SECTION 8(A)(1)
OF THE LEASE, AND LANDLORD’S FAILURE TO RESPOND WITHIN TEN (10) DAYS WILL RESULT
IN NO REQUIREMENT THAT TENANT REMOVE THE ITEMS IN QUESTION”), THEN TENANT SHALL
NOT BE REQUIRED TO REMOVE SUCH ALTERATION, ADDITION OR IMPROVEMENT. 
NOTWITHSTANDING THE FOREGOING, EXCEPT TO THE EXTENT OTHERWISE INDICATED  ON THE
PRELIMINARY PLANS IDENTIFIED ON SCHEDULE 1 ATTACHED TO EXHIBIT D, TENANT SHALL
NOT BE REQUIRED TO REMOVE ANY PORTIONS OF THE WORK, SO LONG AS SUCH PORTIONS OF
THE WORK ARE CONSTRUCTED STRICTLY IN ACCORDANCE WITH ALL LAWS, WITH SUCH
PRELIMINARY PLANS AND THE WORKING DRAWINGS BASED ON THOSE PRELIMINARY PLANS AND
APPROVED BY LANDLORD IN ACCORDANCE WITH EXHIBIT D.


(2)           MINOR ALTERATIONS.  NOTWITHSTANDING SECTION 8(A)(1) ABOVE, TENANT,
WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT (BUT SUBJECT TO THE OTHER TERMS AND
CONDITIONS OF THIS SECTION 8, INCLUDING SECTION 8(C) BELOW), SHALL BE PERMITTED
TO MAKE ALTERATIONS TO THE PREMISES THAT DO NOT AFFECT THE BUILDING’S 
STRUCTURE, DO NOT MATERIALLY AFFECT THE BUILDING’S SYSTEMS AND DO NOT MATERIALLY
AFFECT THE APPEARANCE OF THE BUILDING VIEWED FROM THE EXTERIOR, PROVIDED THAT:
(A) SUCH ALTERATIONS DO NOT EXCEED $50,000 INDIVIDUALLY OR $150,000 IN THE
AGGREGATE; (B) TENANT SHALL TIMELY PROVIDE LANDLORD THE INFORMATION REQUIRED
PURSUANT TO SECTION 8(C) BELOW; (C) TENANT SHALL NOTIFY LANDLORD IN WRITING
WITHIN THIRTY (30) DAYS OF COMPLETION OF THE ALTERATION AND DELIVER TO LANDLORD
A SET OF THE PLANS AND SPECIFICATIONS THEREFOR, EITHER “AS BUILT” OR MARKED TO
SHOW CONSTRUCTION CHANGES MADE; AND (D) TENANT SHALL, UPON LANDLORD’S REQUEST,
REMOVE THE ALTERATION AT THE TERMINATION OF THE LEASE AND RESTORE THE PREMISES
TO ITS CONDITION PRIOR TO SUCH ALTERATION; PROVIDED, HOWEVER, THAT, WITHIN TEN
(10) DAYS AFTER A SPECIFIC, WRITTEN REQUEST FROM TENANT DELIVERED TOGETHER WITH
TENANT’S NOTICE OF COMPLETION OF THE ALTERATION, LANDLORD AGREES TO INDICATE IN
WRITING WHETHER LANDLORD WILL REQUIRE SUCH ALTERATION TO BE REMOVED UPON THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, AND IF LANDLORD FAILS TO
INDICATE WITHIN SUCH 10-DAY PERIOD A REQUIREMENT THAT SUCH ALTERATION, ADDITION
OR IMPROVEMENT BE REMOVED, AND SUCH FAILURE CONTINUES FOR MORE THAN TEN (10)
DAYS AFTER RECEIPT OF A SECOND SPECIFIC, WRITTEN REQUEST FROM TENANT (WHICH
SECOND REQUESTS STATES THE FOLLOWING IN BOLD, CAPITAL LETTERS:  “THIS IS THE
SECOND REQUEST FOR LANDLORD’S REMOVAL DETERMINATION PURSUANT TO SECTION 8(A)(2)
OF THE LEASE, AND LANDLORD’S FAILURE TO RESPOND WITHIN TEN (10) DAYS WILL RESULT
IN NO REQUIREMENT THAT TENANT REMOVE THE ITEMS IN QUESTION”), THEN TENANT SHALL
NOT BE REQUIRED TO REMOVE SUCH ALTERATION.


--------------------------------------------------------------------------------


(b)           Repairs; Maintenance.  Except as expressly set forth to be
Landlord’s responsibility under Sections 7, 15 and 16, Tenant, at its sole
expense, shall repair, replace and maintain in good, clean, safe, and operable
condition and in accordance with all Laws and the equipment manufacturer’s
suggested service programs, all portions of the Premises, including entries,
doors, ceilings, windows, interior walls, and the interior side of demising
walls, and heating, ventilation and air conditioning systems (including any
evaporative units), and other building and mechanical systems serving the
Premises.  Such repair and replacements include capital expenditures and repairs
whose benefit may extend beyond the Term; provided that any item which
constitutes a Major Capital Expenditure under Paragraph 4 of Exhibit G shall be
paid for and performed as provided thereunder.

(c)           Performance of Work.  All work described in this Section 8, or
otherwise performed by or for Tenant under this Lease, shall be performed only
by contractors and subcontractors approved in writing by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.  Tenant
shall cause all contractors and subcontractors to procure and maintain insurance
coverage naming Landlord, Landlord’s property management company and Landlord’s
asset management company as additional insureds against such risks and in such
amounts as Landlord may reasonably require and with reputable, credit-worthy
insurance companies.  Tenant shall provide Landlord with the identities, mailing
addresses and telephone numbers of all persons performing work or supplying
materials costing in excess of $5,000 prior to beginning such construction and
Landlord may post on and about the Premises notices of non-responsibility
pursuant to applicable Laws.  All such work shall be performed in accordance
with all Laws and in a good and workmanlike manner so as not to damage the
Premises (including the Building, the Building’s Structure and the Building’s
Systems) and in accordance with all approved plans for such work, if
applicable.  Subject to Section 8(a)(2) above, all such work which may
materially affect the Building’s Structure or the Building’s Systems must be
approved by an engineer reasonably acceptable to Landlord, at Tenant’s expense,
with no markup or additional fee by Landlord.  Notwithstanding anything to the
contrary in this Section 8, if any work affecting the roof of the Building may
or could void or reduce the warranty on the roof, then it shall be deemed
reasonable for Landlord to withhold its approval of such work.

(d)           Mechanic’s Liens.  All work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party hereunder shall be
deemed authorized and ordered by Tenant only, and Tenant shall not permit any
mechanic’s liens to be filed against the Premises in connection therewith.  Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work
costing in excess of $5,000.  If any mechanics or materialmans lien is filed,
then Tenant shall, within fifteen days after Landlord has delivered notice of
the filing thereof to Tenant (or such earlier time period as may be necessary to
prevent the forfeiture of the Premises or any interest of Landlord therein or
the imposition of a civil or criminal fine with respect thereto), either (1) pay
the amount of the lien and cause the lien to be released of record, or (2)
diligently contest such lien and deliver to Landlord a bond or other security
reasonably satisfactory to Landlord.  If Tenant fails to timely take either such
action, then Landlord may pay the lien claim, and any amounts so paid, including
expenses and interest at the Default Rate from the time of Landlord’s payment,
shall be paid by Tenant to Landlord within ten business days after Landlord has
invoiced Tenant therefor.  Landlord and Tenant acknowledge and agree that their
relationship is and shall be solely that of “landlord-tenant” (thereby excluding
a relationship of “owner-contractor,” “owner-agent” or other similar
relationships).  Accordingly, all materialmen, contractors, artisans, mechanics,
laborers and any other persons now or hereafter contracting with Tenant, any
contractor or subcontractor of Tenant or any other Tenant Party for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises, at any time from the Effective Date until the
end of the Term, are hereby charged with notice that they look exclusively to
Tenant to obtain payment for same.  Nothing herein shall be deemed a consent by
Landlord to any liens being placed upon the Premises or Landlord’s interest
therein due to any work performed by or for Tenant or deemed to give any
contractor or subcontractor or materialman any right or interest in any funds
held by Landlord to reimburse Tenant for any portion of the cost of such work. 
Without limiting the generality of the foregoing, Tenant shall notify Landlord
in writing no later than one (1) day after the commencement of any work or the
furnishing of any materials at or to the Premises in order that Landlord shall
be able timely to post and record Notices of Non-Responsibility.  Tenant shall
defend, indemnify and hold harmless Landlord and its agents and representatives
from and against all claims, demands, causes of action, suits, judgments,
damages and expenses (including attorneys’ fees) in any way arising from or
relating to the failure by any Tenant Party to pay for any work performed,
materials furnished, or obligations incurred by or at the request of a Tenant
Party.  This indemnity provision shall survive termination or expiration of this
Lease.


--------------------------------------------------------------------------------


(e)           Janitorial Services.  Tenant, at its sole expense, shall provide
its own janitorial services to the Premises and shall maintain the Premises in a
clean and safe condition.  Tenant shall store all trash and garbage in
receptacles and shall, at its sole expense, arrange for the regular pickup of
such trash and garbage.  If Tenant fails continuously and diligently to provide
janitorial services to the Premises or trash removal services in compliance with
the foregoing, Landlord, in addition to any other rights and remedies available
to it, may cure such failure, and Tenant shall pay to Landlord the cost thereof,
together with interest thereon at the Default Rate from the time of Landlord’s
payment, plus an administrative fee equal to 5% of such cost, within ten days
after Landlord delivers to Tenant an invoice therefor.

(f)            Landlord’s Right to Perform Tenant’s Obligations.  If Tenant
fails continuously and diligently to perform any of Tenant’s maintenance, repair
and/or replacement obligations under this Lease, Landlord, in addition to any
other rights and remedies available to it, may elect (but without any obligation
to do so) (i) to perform such obligation(s) on a one-time basis at Tenant’s
cost, including interest thereon at the Default Rate from the time of Landlord’s
payment, or (ii) to take over the performance of such obligation(s) for some or
all of the remainder of the Term at Tenant’s cost, including an additional
management fee equal to three percent (3%) of such cost.  For clarity, all such
costs shall be payable 100% by Tenant notwithstanding Tenant’s Proportionate
Share during the first two years of the Term.

(g)           Signage.  Notwithstanding Section 8(a) above, throughout the Term,
Tenant, and its permitted subtenants, affiliates and/or transferees, shall have
the right to install building and monument signs on, in or about the Premises,
subject to Landlord’s prior approval, which shall not be unreasonably withheld,
conditioned or delayed, and to all applicable Laws.  Tenant shall be responsible
for maintaining any such signs in good condition and shall remove such signs at
the expiration or earlier termination of this Lease.  Tenant shall repair all
damage to the Premises caused by the installation, maintenance or removal of
such signs.

(h)           Rooftop Communications Equipment.  Tenant, or any permitted
assignee or permitted subtenant, shall have the exclusive right to install and
operate antennas, satellite dishes and related communications equipment on the
roof of the building; provided that such equipment shall be for Tenant’s own
use, shall not have a negative impact on the appearance of the Building, shall
be in compliance with plans and specifications approved in advance by Landlord
(which approval shall not be unreasonably withheld, conditioned or delayed) and
with all applicable Laws, shall be in a location subject to Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed, and
shall otherwise comply with the terms and conditions of this Section 8.  Tenant
shall be solely responsible for all costs related to such equipment, including
the costs of designing, fabricating, engineering, permitting, installing,
screening and maintaining any such equipment in good condition and shall remove
all such equipment at the expiration or earlier termination of this Lease at
Tenant’s sole cost and expense.  Tenant shall repair all damage to the Premises
caused by the installation, maintenance or removal of such equipment.  Tenant
shall not have the right to use any of the allowances provided in Exhibit D
toward any of the costs related to such communications equipment.

(i)            Generator/UPS.  Tenant, or any permitted assignee of Tenant’s
entire interest under this Lease, shall have the exclusive right to install and
operate a backup generator in the area of the Premises outside of the Building;
provided that such generator shall be for Tenant’s own use, shall not have a
negative impact on the appearance of the Premises, shall be in compliance with
plans and specifications approved in advance by Landlord (which approval shall
not be unreasonably withheld, conditioned or delayed) and with all applicable
Laws, shall be in a location subject to Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed, and shall otherwise
comply with the terms and conditions of this Section 8.  Tenant shall be solely
responsible for all costs related to the generator, including the costs of
designing, fabricating, engineering, permitting, installing, screening and
maintaining the generator in good condition, provided that Tenant may use the
allowances provided in Exhibit D toward the costs of acquiring and installing
the generator.  If Tenant uses the allowances provided in Exhibit D toward the
costs of acquiring and installing the generator, then the generator and any
related items shall be the property of Landlord and shall remain at the Premises
at the expiration or earlier termination of this Lease, unless Landlord requires
removal by Tenant.  If Tenant does not use any of the allowances provided in
Exhibit D toward the costs of acquiring and installing the generator (or if
Tenant uses such allowances but Landlord nevertheless requires removal), then
Tenant shall remove the generator and any related items at the expiration or
earlier termination of this Lease at Tenant’s sole cost and expense, in which
case the generator shall


--------------------------------------------------------------------------------


become the property of Tenant.  Tenant shall repair all damage to the Premises
caused by the installation, maintenance or removal of the generator and any
related items.

                9.             Utilities; Licenses and Permits.

(a)           Utilities.  Tenant shall, at its sole cost and expense, contract
for and pay for all water, gas, electricity, heat, telephone, sewer, sprinkler
charges and other utilities and services used at the Premises, together with any
taxes, penalties, surcharges, connection charges, maintenance charges, and the
like pertaining to Tenant’s use of the Premises.  Landlord may, at Tenant’s
expense, separately meter and bill Tenant directly for its use of any such
utility service.  To the extent any utility service for the Premises is
submetered, the meter shall be read by Landlord or Landlord’s designee, and
Tenant shall pay to Landlord, within 30 days after receipt of an invoice
therefor, the cost of such service based on the actual rates charged for such
service by the utility company furnishing such service, including all fuel
adjustment charges, demand charges and taxes.  To the extent that any particular
utility is not separately metered or submetered as provided above (e.g., water
or sewer charges), Landlord shall, using its good-faith, reasonable judgment,
allocate the expenses for such utility among the existing users of such utility
based upon square footage, usage and/or otherwise in accordance with industry
standards.  Tenant, at its expense, shall obtain all utility services for the
Premises (other than a utility that is submetered or otherwise provided to the
Premises by Landlord), including making all applications therefor, obtaining
meters and other related equipment, and paying all deposits and connection
charges.  Landlord shall not be liable for any interruption or failure of
utility service to the Premises, and such interruption or failure of utility
service shall not be a constructive eviction of Tenant, constitute a breach of
any implied warranty, or entitle Tenant to any abatement of Tenant’s obligations
hereunder.  If, however, Tenant is prevented from using the Premises for more
than 7 consecutive days because of the unavailability of any such service,
Tenant promptly notifies Landlord of such unavailability, such unavailability
was caused by Landlord or any of Landlord’s agents, contractors or invitees, and
restoration of such service is within the reasonable control of Landlord, then
Tenant shall, as its exclusive remedy be entitled to a reasonable abatement of
Rent for each consecutive day (after such 7-day period) that Tenant is so
prevented from using the Premises.  Rent shall not abate by reason of the
interruption, insufficiency, unavailability or discontinuance of such service if
Tenant does not promptly notify Landlord of such unavailability or if such
unavailability or discontinuance was not caused by Landlord and restoration of
such service is not within the reasonable control of Landlord.

(b)           Licenses and Permits.  Tenant shall, at its sole cost and expense,
obtain and keep in force during the Term, and all extensions thereof, all
licenses, certificates and permits necessary for it to use the Premises in
accordance with applicable Laws.  Upon Landlord’s request, Tenant shall promptly
deliver to Landlord copies of all such licenses, certificates and permits.

(c)           Landlord’s Right to Perform Tenant’s Obligations.  If any Event of
Default by Tenant related to its failure to perform any of its obligations under
this Section 9 shall occur, then Landlord may, if it so elects but expressly
without any obligation to do so, following the expiration of any applicable
notice and cure period provided herein, in addition to any other remedies
provided herein, make such payments.  Any out-of-pocket sums expended by
Landlord with respect to any of the foregoing, together with interest thereon at
the Default Rate from the time of Landlord’s payment, shall be deemed to be
Additional Rent owing by Tenant to Landlord and shall be due and payable within
30 days after written request therefor.

                10.           Use; Compliance With Laws.

(a)           Use.  Tenant may use the Premises only for the Permitted Use,
shall comply with all Laws relating to the use, condition, access to, and
occupancy of the Premises and will not commit waste, overload the Building’s
Structure or the Building’s Systems or subject the Premises to use that would
damage the Premises.  The Premises shall not be used for any use which is
disreputable, creates extraordinary fire hazards, or results in an increased
rate of insurance on the Building or its contents (unless Tenant agrees to pay
for such increase), or for the storage of any Hazardous Materials (except as
provided in Section 27 hereto).  Except for parking of cars and a limited number
of trucks in the normal course conducting Tenant’s operations at the Premises,
outside storage, including storage of trucks or other vehicles, is prohibited
without Landlord’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed. If, because of a Tenant Party’s acts or
because Tenant vacates the


--------------------------------------------------------------------------------


Premises, the rate of insurance on the Building or its contents increases, then
Tenant shall pay to Landlord the amount of such increase on demand, and
acceptance of such payment shall not waive any of Landlord’s other rights. 
Tenant shall conduct its business and control each other Tenant Party so as not
to create any nuisance or unreasonably interfere with other tenants (if any) or
Landlord in its management of the Building.

(b)           Compliance With Laws.  Tenant shall not do or permit anything to
be done in or about the Premises or the Building that will in any way violate or
conflict with any Law now in force or hereinafter enacted.  Tenant, at its sole
cost and expense, shall promptly comply with all present and future Laws
(including any changes in interpretation thereof) relating to the use,
condition, access to, and occupancy of the Premises and the Building, including
Title III of the Americans With Disabilities Act of 1990 (“ADA”), any state laws
governing handicapped access or architectural barriers, and all rules,
regulations, and guidelines promulgated under such Laws, as amended from time to
time.  Tenant shall promptly furnish Landlord with any notices received from any
insurance company or governmental agency or inspection bureau regarding any
unsafe or unlawful conditions within the Premises or the Building or the
violation of any Law.  Without limiting the generality of the foregoing, Tenant,
at its sole cost and expense, shall perform all work to the Premises and the
Building, including structural work if applicable, required to effect such
compliance with Laws (or, at Landlord’s election, Landlord may perform any such
structural work at Tenant’s cost) as a result of or in any way relating to (i)
Tenant’s use or occupancy of the Premises or the Building, (ii) Tenant’s
application for any permit or governmental approval, (iii) any modifications,
alterations or improvements made to, within or about the Premises or the
Building by or on behalf of Tenant or any Tenant Party, and/or (iv) any new or
change in Law or change in interpretation thereof; provided, however, that if
the cost of any work or other modification, whether structural or otherwise,
which results from any new or change in Law or change in interpretation thereof
is considered a capital expenditure under GAAP and exceeds $50,000.00, then,
subject to the penultimate sentence of Paragraph 4 of Exhibit G, such work or
other modification shall constitute a Major Capital Expenditure under Paragraph
4 of Exhibit G and shall be paid for and performed as provided thereunder.

                11.           Assignment and Subletting.

(a)           Transfers.  Except as provided in Sections 11(h) or 11(i), Tenant
shall not, without the prior written consent of Landlord, (1) assign, transfer,
or encumber this Lease or any estate or interest herein, whether directly or by
operation of law, (2) permit any other entity to become Tenant hereunder by
merger, consolidation, or other reorganization, (3) if Tenant is an entity other
than a corporation whose stock is publicly traded, permit the transfer of an
ownership interest in Tenant so as to result in a change in the current control
of Tenant, (4) sublet any portion of the Premises, (5) grant any license,
concession, or other right of occupancy of any portion of the Premises, or (6)
permit the use of the Premises by any parties other than Tenant (any of the
events listed in Section 11(a)(1) through 11(a) (6) being a “Transfer”).

(b)           Consent Standards.  Landlord shall not unreasonably withhold its
consent to any assignment or subletting of the Premises, provided that, in
Landlord’s reasonable business judgment, the proposed transferee (1) is
creditworthy, (2) does not have an unsavory reputation in the business
community, (3) will use the Premises only for the Permitted Use, (4) is not a
governmental entity, or subdivision or agency thereof, and (5) is not a person
or entity with whom Landlord is then, or has within the prior six months been in
active negotiations relating to the potential lease of space within ten miles of
the Premises, or any Affiliate of any such person or entity; otherwise, Landlord
may withhold its consent in its sole discretion.  Additionally, Landlord may
withhold its consent in its sole discretion to any proposed Transfer if any
Event of Default by Tenant then exists.  Notwithstanding any contrary provision
of law, including California Civil Code Section 1995.310, Tenant shall have no
right, and Tenant hereby waives and relinquishes any right, to cancel or
terminate this Lease in the event Landlord is determined to have unreasonably
withheld or delayed its consent to a proposed Transfer.

(c)           Request for Consent.  If Tenant requests Landlord’s consent to a
Transfer, then, at least 15 business days prior to the effective date of the
proposed Transfer, Tenant shall provide Landlord with a written description of
all terms and conditions of the proposed Transfer, copies of the proposed
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; banking, financial, and other credit
information; and general references sufficient to enable Landlord to determine
the proposed transferee’s creditworthiness and


--------------------------------------------------------------------------------


character.  Concurrently with Tenant’s notice of any request for consent to a
Transfer, Tenant shall pay to Landlord a fee of $1,000 to defray Landlord’s
expenses in reviewing such request, and Tenant shall also reimburse Landlord
promptly upon request for its reasonable out-of-pocket attorneys’ fees incurred
in connection with considering any request for consent to a Transfer.

(d)           Conditions to Consent.  If Landlord consents to a proposed
Transfer, then the proposed transferee shall deliver to Landlord a written
agreement whereby it expressly assumes the applicable obligations of Tenant
hereunder; however, any transferee of less than all of the space in the Premises
shall be liable only for obligations under this Lease that are properly
allocable to the space subject to the Transfer for the period of the Transfer. 
No Transfer shall release Tenant from its obligations under this Lease, but
rather Tenant and its transferee shall be jointly and severally liable
therefor.  Landlord’s consent to any Transfer shall not waive Landlord’s rights
as to any subsequent Transfers.  If an Event of Default occurs while the
Premises or any part thereof are subject to a Transfer, then Landlord, in
addition to its other remedies, may collect directly from such transferee all
rents becoming due to Tenant and apply such rents against Rent.  Tenant
authorizes its transferees to make payments of rent directly to Landlord upon
receipt of notice from Landlord to do so following the occurrence of an Event of
Default hereunder.  Tenant shall pay for the cost of any demising walls or other
improvements necessitated by a proposed subletting or assignment, which
improvements shall be subject to Section 8 hereof.

(e)           Attornment by Subtenants.  Each sublease by Tenant hereunder shall
be subject and subordinate to this Lease and to the matters to which this Lease
is or shall be subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, take
over all of the right, title and interest of Tenant, as sublandlord, under such
sublease, and such subtenant shall, at Landlord’s option, attorn to Landlord
pursuant to the then executory provisions of such sublease, except that Landlord
shall not be (1) liable for any previous act or omission of Tenant under such
sublease, (2) subject to any counterclaim, offset or defense that such subtenant
might have against Tenant, (3) bound by any previous modification of such
sublease not approved by Landlord in writing or by any rent or additional rent
or advance rent which such subtenant might have paid for more than the current
month to Tenant, and all such rent shall remain due and owing, notwithstanding
such advance payment, (4) bound by any security or advance rental deposit made
by such subtenant which is not delivered or paid over to Landlord and with
respect to which such subtenant shall look solely to Tenant for refund or
reimbursement, or (5) except for Landlord’s obligations expressly set forth in
this Lease, obligated to perform any other work in the subleased space or to
prepare it for occupancy, and in connection with such attornment, the subtenant
shall execute and deliver to Landlord any instruments Landlord may reasonably
request to evidence and confirm such attornment.  Each subtenant or licensee of
Tenant shall be deemed, automatically upon and as a condition of its occupying
or using the Premises or any part thereof, to have agreed to be bound by the
terms and conditions set forth in this Section 11(e).  The provisions of this
Section 11(e) shall be self-operative, and no further instrument shall be
required to give effect to this provision.

(f)            Cancellation.  Landlord may, within 30 days after submission of
Tenant’s written request for Landlord’s consent to an assignment or subletting
for all or substantially all of the remainder of the Term (provided that the
space subject to such request, together with any space previously assigned or
subleased,  constitutes at least sixty-six percent (66%) of the square feet of
the Premises), cancel this Lease as to the portion of the Premises proposed to
be sublet or assigned as of the date the proposed Transfer is to be effective by
delivering written notice of cancellation to Tenant (“Cancellation Notice”).  If
Landlord cancels this Lease as to any portion of the Premises, then this Lease
shall cease for such portion of the Premises and Tenant shall pay to Landlord
all Rent accrued through the cancellation date relating to the portion of the
Premises covered by the proposed Transfer.  Thereafter, Landlord may lease such
portion of the Premises to the prospective transferee (or to any other person)
without liability to Tenant.  Notwithstanding the foregoing or anything to the
contrary contained in this Lease, (i) if Tenant rescinds the proposed assignment
or sublease by giving written notice to Landlord within three (3) business days
after receipt of the Cancellation Notice, then such cancellation shall be void
and this Lease shall continue in full force without any such assignment or
sublease, and (ii) this Section 11(f) shall not apply to, and Landlord will have
no right to cancel all or any portion of this Lease in connection with, a
Permitted Transfer under Section 11(h) or a Transfer to a Strategic Partner
under Section 11(i).


--------------------------------------------------------------------------------


(g)           Additional Compensation


(1)           IN GENERAL.  TENANT SHALL PAY TO LANDLORD, IMMEDIATELY UPON
RECEIPT THEREOF, FIFTY PERCENT (50%) OF THE EXCESS OF (A) ALL COMPENSATION
RECEIVED BY TENANT FOR A TRANSFER LESS THE ACTUAL OUT-OF-POCKET COSTS REASONABLY
INCURRED BY TENANT WITH UNAFFILIATED THIRD PARTIES SPECIFICALLY AND ONLY FOR
MARKET BROKERAGE COMMISSIONS, REASONABLE LEGAL FEES (NOT TO EXCEED $5,000.00 IN
EACH CASE) AND TENANT IMPROVEMENT COSTS FOR WORK APPROVED IN WRITING BY LANDLORD
(WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED),
INCLUDING DEMISING WALLS, ETC. OVER (B) THE RENT ALLOCABLE TO THE PORTION OF THE
PREMISES COVERED THEREBY.


(2)           LEASE MONTHS 1-24.  NOTWITHSTANDING SECTION 11(G)(1) ABOVE, DURING
LEASE MONTHS 1 THROUGH 24 OF THE INITIAL TERM, WITH RESPECT TO ALL TRANSFERS OF
PORTIONS OF THE PREMISES UP TO 40,000 SQUARE FEET IN THE AGGREGATE, TENANT SHALL
PAY TO LANDLORD, IMMEDIATELY UPON RECEIPT THEREOF, TWENTY-FIVE PERCENT (25%) OF
THE EXCESS OF (A) ALL COMPENSATION RECEIVED BY TENANT FOR SUCH TRANSFERS LESS
THE ACTUAL OUT-OF-POCKET COSTS REASONABLY INCURRED BY TENANT WITH UNAFFILIATED
THIRD PARTIES SPECIFICALLY AND ONLY FOR MARKET BROKERAGE COMMISSIONS, REASONABLE
LEGAL FEES (NOT TO EXCEED $5,000.00 IN EACH CASE) AND TENANT IMPROVEMENT COSTS
FOR WORK APPROVED IN WRITING BY LANDLORD (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED), INCLUDING DEMISING WALLS, ETC.
OVER (B) THE RENT ALLOCABLE TO THE PORTION OF THE PREMISES COVERED THEREBY;
PROVIDED, THAT, (I) IMMEDIATELY UPON THE TRANSFER OF ANY PORTION OF THE PREMISES
UP TO 40,000 SQUARE FEET IN THE AGGREGATE, TENANT’S PROPORTIONATE SHARE SHALL BE
INCREASED BY AN AMOUNT EQUAL TO THE QUOTIENT OF THE SQUARE FEET IN SUCH PORTION
(AS THE NUMERATOR) AND THE TOTAL SQUARE FEET IN THE PREMISES (AS THE
DENOMINATOR), AND (II) THE BASIC RENT FOR SUCH PORTION SHALL BE DEEMED TO BE
ZERO DOLLARS ($0.00).  FOR CLARITY, DURING LEASE MONTHS 1 THROUGH 24 OF THE
INITIAL TERM, SECTION 11(G)(1) SHALL IN ANY EVENT APPLY TO THE PORTION OF ANY
SUCH TRANSFERS THAT ARE IN EXCESS OF 40,000 SQUARE FEET IN THE AGGREGATE.

(h)           Permitted Transfers.  Notwithstanding Section 11(a), Tenant may
Transfer all or part of its interest in this Lease or all or part of the
Premises (a “Permitted Transfer”) to the following types of entities (a
“Permitted Transferee”) without the written consent of Landlord:


(1)           AN AFFILIATE OF TENANT;


(2)           ANY CORPORATION, LIMITED PARTNERSHIP, LIMITED LIABILITY
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER BUSINESS ENTITY IN WHICH OR WITH
WHICH TENANT, OR ITS CORPORATE SUCCESSORS OR ASSIGNS, IS MERGED OR CONSOLIDATED,
IN ACCORDANCE WITH APPLICABLE STATUTORY PROVISIONS GOVERNING MERGER AND
CONSOLIDATION OF BUSINESS ENTITIES OR OTHER REORGANIZATION IN WHICH TENANT IS
NOT THE SURVIVING CORPORATION, SO LONG AS (A) TENANT’S OBLIGATIONS HEREUNDER ARE
ASSUMED BY THE ENTITY SURVIVING SUCH MERGER OR CREATED BY SUCH CONSOLIDATION OR
OTHER REORGANIZATION; AND (B) SUCH SURVIVING OR CREATED ENTITY (OR AN AFFILIATE
THEREOF WHICH PROVIDES AN UNCONDITIONAL GUARANTY OF TENANT’S OBLIGATIONS UNDER
THIS LEASE IN FORM AND CONTENT APPROVED IN ADVANCE BY LANDLORD IN ITS
COMMERCIALLY REASONABLE DISCRETION) EITHER (I) HAS SUBSTANTIAL EXPERIENCE
OPERATING THE SAME LINE OF BUSINESS AS TENANT AND HAS A TOTAL RENT-ADJUSTED DEBT
TO EBITDAR RATIO OF NO MORE THAN FOUR (4) OR (II) HAS A CREDIT RATING OF NOT
LESS THAN TWO NOTCHES BELOW “INVESTMENT GRADE” (I.E., A RATING OF AT LEAST “BB”
BY S&P AND “BA2” BY MOODY’S); OR


(3)           ANY CORPORATION, LIMITED PARTNERSHIP, LIMITED LIABILITY
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER BUSINESS ENTITY ACQUIRING ALL OR
SUBSTANTIALLY ALL OF TENANT’S ASSETS, OR A SEPARATE DIVISION OR LINE OF TENANT’S
BUSINESS CONDUCTED AT THE PREMISES, IF SUCH ENTITY (OR AN AFFILIATE THEREOF
WHICH PROVIDES AN UNCONDITIONAL GUARANTY OF TENANT’S OBLIGATIONS UNDER THIS
LEASE IN FORM AND CONTENT APPROVED IN ADVANCE BY LANDLORD IN ITS COMMERCIALLY
REASONABLE DISCRETION) EITHER (I) HAS SUBSTANTIAL EXPERIENCE OPERATING THE SAME
LINE OF BUSINESS AS TENANT AND HAS A TOTAL RENT-ADJUSTED DEBT TO EBITDAR RATIO
OF NO MORE THAN FOUR (4) OR (II) HAS A CREDIT RATING OF NOT LESS THAN TWO
NOTCHES BELOW “INVESTMENT GRADE” (I.E., A RATING OF AT LEAST “BB” BY S&P AND
“BA2” BY MOODY’S).

Tenant shall promptly notify Landlord of any such Permitted Transfer.  Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder; provided, however, that (a) if Tenant no longer exists because of a
merger, consolidation, or acquisition, the surviving or acquiring entity shall
expressly assume in writing the obligations of Tenant hereunder, and (b) if the
Permitted Transfer is an assignment of Tenant’s entire interest


--------------------------------------------------------------------------------


under this Lease and the assignee (or an Affiliate thereof which provides an
unconditional guaranty of Tenant’s obligations under this Lease in form and
content approved in advance by Landlord in its commercially reasonable
discretion) has an “investment grade” credit rating (i.e., a rating of at least
“BBB-” by S&P and “Baa3” by Moody’s), then Tenant shall be released of its
obligations hereunder to the extent, and only to the extent, such obligations
are expressly assumed in writing by such assignee.  Additionally, the Permitted
Transferee shall comply with all of the terms and conditions of this Lease,
including the Permitted Use, and the use of the Premises by the Permitted
Transferee may not violate any other agreements affecting the Premises or
Landlord’s interest therein.  Any excess compensation received by Tenant in
connection with a Permitted Transfer to an Affiliate as described in Section
11(h)(1) above shall be shared by Landlord and Tenant as and to the extent set
forth in Section 11(g) above; provided, however, that Tenant shall have no
obligation to pay any excess compensation that may be received in connection
with a Permitted Transfer as described in Section 11(h)(2) or 11(h)(3), except
to the extent that such Permitted Transfer includes a direct increase in rent
charged to the surviving, created or acquiring entity with respect to this
Lease.  No later than 30 days after the effective date of any Permitted
Transfer, Tenant agrees to furnish Landlord with (A) copies of the instrument
effecting any of the foregoing Transfers, (B) documentation establishing
Tenant’s satisfaction of the requirements set forth above applicable to any such
Transfer, and (C) evidence of insurance as required under this Lease with
respect to the Permitted Transferee.  The occurrence of a Permitted Transfer
shall not waive Landlord’s rights as to any subsequent Transfers. Any subsequent
Transfer by a Permitted Transferee shall be subject to the terms of this Section
11.

(i)            Strategic Partners.  Notwithstanding Section 11(a), Tenant may
sublease part of the Premises, not to exceed twenty percent (20%) of the square
feet in Premises in the aggregate, to one or more Strategic Partners of Tenant
without the written consent of Landlord.  As used herein, a “Strategic Partner”
shall mean any entity with whom Tenant is undertaking a joint venture or similar
joint research and development, marketing, distribution, sales or development
project at the Premises, provided that Tenant is undertaking such joint venture
or similar project as a bona fide strategic endeavor in the interest of Tenant’s
primary, non-real estate related, business operations and not as an attempt to
circumvent the sublease restrictions set forth in this Section 11.  Tenant shall
give Landlord prior written notice of any anticipated sublease to a Strategic
Partner, together with documentation reasonably evidencing the qualification of
the proposed subtenant as a Strategic Partner.  Tenant shall remain liable for
the performance of all of the obligations of Tenant hereunder.  Additionally,
the Strategic Partner shall comply with all of the terms and conditions of this
Lease applicable to the subleased portion of the Premises, including the
Permitted Use, and the use of the subleased portion of the Premises by the
Strategic Partner may not violate any other agreements affecting the Premises or
Landlord’s interest therein.  Any excess compensation received by Tenant in
connection with such sublease shall be shared by Landlord and Tenant as and to
the extent set forth in Section 11(g) above.  No later than 30 days after the
effective date of any sublease to a Strategic Partner, Tenant agrees to furnish
Landlord with (A) copies of the sublease and (B) evidence of insurance as
required under this Lease with respect to the Strategic Partner.

12.           Insurance; Waivers; Subrogation; Indemnity.

(a)           Insurance.  Landlord and Tenant shall maintain insurance policies
in accordance with Exhibit H hereto.

(b)           No Subrogation.  Notwithstanding anything to the contrary
contained in this Lease, Landlord and Tenant each waives any claim it might have
against the other, and their respective agents, employees and subtenants, for
any damage to or theft, destruction, loss, or loss of use of any property, to
the extent the same is insured against under any insurance policy of the types
described in this Section 12 that covers the Premises, Landlord’s or Tenant’s
fixtures, personal property, or leasehold improvements, or is required to be
insured against under the terms hereof, regardless of whether the negligence of
the other party caused such Loss.  Each party shall cause its insurance carrier
to endorse all applicable property insurance policies waiving the carrier’s
rights of recovery under subrogation or otherwise against the other party.

(c)           Indemnity.  Tenant shall defend with competent counsel
satisfactory to Landlord any claims made or legal actions filed or threatened
against Landlord (i) with respect to the violation of any Law or any provisions
of this Lease by Tenant or any Tenant Party, (ii) with respect to the death,
bodily injury, personal injury, or property damage occurring within the Premises
or resulting from Tenant’s use or occupancy of the Premises, or


--------------------------------------------------------------------------------


(iii) resulting from Tenant’s activities in or about the Premises, and Tenant
shall indemnify and hold Landlord, Landlord’s partners, principals, members,
employees, agents and contractors harmless from any loss liability, penalties,
or expense whatsoever (including any loss attributable to vacant space which
otherwise would have been leased, but for such activities) resulting therefrom,
except to the extent (A) caused by negligence or willful misconduct of Landlord,
its employees, agents, contractors or invitees and (B) not covered by the
insurance that Tenant is required to carry under this Lease.  Subject to the
foregoing sentence, Landlord shall defend, indemnify and hold harmless Tenant,
its representatives, employees and agents from and against all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees) arising from the gross negligence or willful
misconduct of Landlord or its employees, except to the extent caused by the
negligence or willful misconduct of Tenant or a Tenant Party.  The indemnities
set forth in this Lease shall survive termination or expiration of this Lease
and shall not terminate or be waived, diminished or affected in any manner by
any abatement or apportionment of Rent under any provision of this Lease.  If
any proceeding is filed for which indemnity is required hereunder, the
indemnifying party agrees, upon request therefor, to defend the indemnified
party in such proceeding at its sole cost utilizing counsel satisfactory to the
indemnified party.

13.           Subordination; Attornment; Notice to Landlord’s Mortgagee.

(a)           Subordination.  This Lease shall be subordinate to any deed of
trust, mortgage, or other security instrument (each, a “Mortgage”), or any
ground lease, master lease, or primary lease (each, a “Primary Lease”), that
hereafter covers all or any part of the Premises (the mortgagee under any such
Mortgage, beneficiary under any such deed of trust, or the lessor under any such
Primary Lease is referred to herein as a “Landlord’s Mortgagee”); provided,
however, that such subordination shall only be effective if the Landlord’s
Mortgagee provides a commercially reasonable non-disturbance agreement providing
that, so long as this Lease is in full force and effect and there exists no
Event of Default hereunder, Tenant’s right to possession of the Premises shall
not be disturbed by reason of foreclosure, exercise of the statutory power of
sale, or receipt of a deed in lieu of foreclosure in the case of any such
Mortgage.  Any Landlord’s Mortgagee may elect, at any time, unilaterally, to
make this Lease superior to its Mortgage, Primary Lease, or other interest in
the Premises by so notifying Tenant in writing.  The provisions of this Section
shall be self-operative and no further instrument of subordination shall be
required; however, in confirmation of such subordination and non-disturbance,
Tenant shall execute and return to Landlord (or such other party designated by
Landlord) within ten business days after written request therefor such
documentation, in recordable form if required, as a Landlord’s Mortgagee may
reasonably request to evidence the subordination of this Lease to such
Landlord’s Mortgagee’s Mortgage or Primary Lease (including a subordination,
non-disturbance and attornment agreement).

(b)           Attornment.  Tenant shall attorn to any party succeeding to
Landlord’s interest in the Premises, whether by purchase, foreclosure, deed in
lieu of foreclosure, power of sale, termination of lease, or otherwise, upon
such party’s request, and shall execute such agreements confirming such
attornment as such party may reasonably request; provided that such party
recognizes Tenant’s rights under this Lease, except that such party shall not: 
(a) be liable for any act or omission of the original landlord under this Lease,
provided, however, that such party shall be obligated to cure all defaults or
breaches of the Landlord that are of a continuing nature (e.g., repair and
maintenance obligations); (b) be subject to any offsets or defenses which Tenant
might have against the Landlord under this Lease (prior to such party becoming
landlord under this Lease), except for those offset rights which (1) are
expressly provided in this Lease, (2) relate to periods of time following the
acquisition of the Premises by Landlord’s Mortgagee, and (3) Tenant has provided
written notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a
reasonable opportunity to cure the event giving rise to such offset event; (c)
be bound by any Rent or Additional Rent that is not actually received by such
party which Tenant might have paid to the original landlord under this Lease for
more than the current month or more than one (1) month prior to the due date for
the then current installment; (d) be liable for any deposits made or prepaid
Rent paid by Tenant hereunder unless such deposits or payments have been
transferred to such party; or (e) be bound by any amendment or modification of
this Lease made without any required lessor’s or lender’s consent.

(c)           Notice to Landlord’s Mortgagee.  Tenant shall not seek to enforce
any remedy it may have for any default on the part of Landlord without first
giving written notice by certified mail, return receipt requested, specifying
the default in reasonable detail, to any Landlord’s Mortgagee whose address has
been given to Tenant, and affording such Landlord’s Mortgagee a reasonable
opportunity to perform Landlord’s obligations hereunder.


--------------------------------------------------------------------------------


(d)           Landlord’s Mortgagee’s Protection Provisions.  If Landlord’s
Mortgagee shall succeed to the interest of Landlord under this Lease, Landlord’s
Mortgagee shall not be: (1) liable for any act or omission of any prior lessor
(including Landlord), provided, however, that such party shall be obligated to
cure all defaults or breaches of this Lease of any prior lessor that are of a
continuing nature (e.g., repair and maintenance obligations); (2) bound by any
rent or additional rent or advance rent which Tenant might have paid for more
than the current month to any prior lessor (including Landlord) that is not
actually received by Landlord’s Mortgagee, and all such rent shall remain due
and owing, notwithstanding such advance payment; (3) bound by any security or
advance rental deposit made by Tenant which is not delivered or paid over to
Landlord’s Mortgagee and with respect to which Tenant shall look solely to
Landlord for refund or reimbursement; (4) bound by any amendment or modification
of this Lease that has the effect of (i) reducing the Rent owed by Tenant, (ii)
shortening or lengthening the Term, (iii) adding to or increasing Tenant’s
rights under this Lease, or (iv) materially increasing Landlord’s obligations
under this Lease, in each case made without Landlord’s Mortgagee’s consent and
written approval, except for those terminations, amendments and modifications
permitted to be made by Landlord without Landlord’s Mortgagee’s consent pursuant
to the terms of the loan documents between Landlord and Landlord’s Mortgagee;
(5) subject to the defenses which Tenant might have against any prior lessor
(including Landlord); and (6) subject to the offsets which Tenant might have
against any prior lessor (including Landlord) except for those offset rights
which (A) are expressly provided in this Lease, (B) relate to periods of time
following the acquisition of the Premises by Landlord’s Mortgagee, and (C)
Tenant has provided written notice to Landlord’s Mortgagee and provided
Landlord’s Mortgagee a reasonable opportunity to cure the event giving rise to
such offset event.  Landlord’s Mortgagee shall have no liability or
responsibility under or pursuant to the terms of this Lease or otherwise after
it ceases to own an interest in the Premises, except for any liability or
obligations hereunder that accrue during Landlord’s Mortgagee’s ownership of the
Premises.  Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan.

14.           Rules and Regulations.  Tenant shall comply with the rules and
regulations of the Premises which are attached hereto as Exhibit C.  Landlord
may, from time to time, reasonably change such rules and regulations for the
safety, care, or cleanliness of the Premises and related facilities, provided
that such changes will not unreasonably interfere with Tenant’s use of the
Premises, increase the Rent, or materially increase Tenant’s other obligations
under this Lease, and are enforced by Landlord in a non-discriminatory manner. 
Tenant shall be responsible for the compliance with such rules and regulations
by each Tenant Party.

15.           Condemnation.

(a)           Total Taking.  If the entire Building or Premises are taken by
right of eminent domain or conveyed in lieu thereof (a “Taking”), this Lease
shall terminate as of the date of the Taking.

(b)           Partial Taking — Tenant’s Rights.  If any part of the Premises
becomes subject to a Taking and such Taking will prevent Tenant from conducting
on a permanent basis its business in the Premises in a manner reasonably
comparable to that conducted immediately before such Taking, then Tenant may
terminate this Lease as of the date of such Taking by giving written notice to
Landlord within 30 days after the Taking, and Basic Rent and Additional Rent
shall be apportioned as of the date of such Taking.  If Tenant does not
terminate this Lease, then Rent shall be abated on a reasonable basis as to that
portion of the Premises rendered untenantable by the Taking.

(c)           Partial Taking — Landlord’s Rights.  If any material portion, but
less than all, of the Premises becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds arising from a Taking to a Landlord’s
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within 30 days after such Taking, and Basic Rent and
Additional Rent shall be apportioned as of the date of such Taking.  If Landlord
does not so terminate this Lease, then this Lease will continue, but if any
portion of the Premises has been taken, Rent shall abate as provided in the last
sentence of Section 15(b).


--------------------------------------------------------------------------------


(d)           Temporary Taking.  If all or any portion of the Premises becomes
subject to a Taking for a period of time of one (1) year or less, this Lease
shall remain in full force and effect and Tenant shall continue to perform all
of the terms, conditions and covenants of this Lease, including the payment of
Basic Rent and all other amounts required hereunder.  If any such temporary
Taking terminates prior to the expiration of the Term, Tenant shall restore the
Premises as nearly as possible to the condition prior to such temporary Taking,
at Tenant’s sole cost and expense.  Landlord shall be entitled to receive the
entire award for any such temporary Taking, except that Tenant shall be entitled
to receive the portion of such award which (1) compensates Tenant for its loss
of use of the Premises within the Term and (2) reimburses Tenant for the
reasonable out-of-pocket costs actually incurred by Tenant to restore the
Premises as required by this Section 15(d).

(e)           Award.  If any Taking occurs, then Landlord shall receive the
entire award or other compensation for the Premises, the Building, and other
improvements taken; provided, however, that Tenant shall be entitled to pursue a
claim (to the extent it will not reduce Landlord’s award) against the condemnor
for the value of Tenant’s personal property, alterations and fixtures which
Tenant is entitled to remove under this Lease, moving and relocation costs, loss
of business (including, without limitation, loss or goodwill), and other claims
it may have (including claims for rent attributable to any portion of the
Premises subject to a partial Taking without termination of the Lease).  The
rights of Landlord and Tenant regarding any Taking shall be determined as
provided in this Section, and each party hereby waives the provisions of Section
1265.130 of the California Code of Civil Procedure, and the provisions of any
similar law hereinafter enacted, allowing either party to petition the Supreme
Court to terminate this Lease and/or otherwise allocate condemnation awards
between Landlord and Tenant in the event of a Taking.

(f)            Repair.  If this Lease is not terminated under this Section 15,
Landlord shall, at its sole cost and expense and not as part of Operating Costs,
proceed with reasonable diligence as and to the extent reasonably necessary to
restore the remaining portion(s) of the Premises substantially to their former
condition, as and to the extent feasible to constitute a complete and tenantable
Premises; provided, however, that in no event shall Landlord be required to
spend more than the condemnation proceeds received by Landlord for such repair.

16.           Fire or Other Casualty.

(a)           Repair Estimate.  If the Premises or the Building are damaged by
fire or other casualty (a “Casualty”), Landlord shall, within 75 days after such
Casualty, deliver to Tenant a good faith, reasonable estimate (the “Damage
Notice”) of the time needed to repair the damage caused by such Casualty,
together with reasonable supporting documentation (including confirmation of
such estimate from a duly qualified and licensed general contractor), and shall
include in such notice an estimate of the date upon which Landlord reasonably
expects to have completed the restoration (the “Anticipated Restoration Date”).

(b)           Tenant’s Rights.  If a material portion of the Premises or the
Building is damaged by Casualty such that Tenant is prevented from conducting
its business in the Premises in a manner reasonably comparable to that conducted
immediately before such Casualty and Landlord estimates that the damage caused
thereby cannot be repaired within 240 days after the commencement of repairs
(the “Repair Period”), then Tenant may terminate this Lease by delivering
written notice to Landlord of its election to terminate within 30 days after the
Damage Notice has been delivered to Tenant; provided, however, that if such
damage occurs within twelve (12) months of the last day of the Term and the time
estimated to substantially complete the repair exceeds fifty percent (50%) of
the time then remaining in the Term (expressly excluding any extensions not then
exercised), then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within 30 days after the Damage Notice has
been delivered to Tenant .

(c)           Landlord’s Rights.  If a Casualty damages a material portion of
the Building and (1) Landlord estimates that the damage to the Building cannot
be repaired within the Repair Period, (2) the damage to the Building exceeds 50%
of the replacement cost thereof (excluding foundations and footings), as
reasonably estimated by Landlord (and confirmed by a duly qualified and licensed
general contractor or duly qualified appraiser), and such damage occurs during
the last two years of the Term; provided, however, that Landlord may not
terminate this Lease pursuant to this clause (2) if (i) Tenant has any remaining
option to extend the Lease Term, and (ii) within thirty (30) days after the date
Tenant receives from Landlord written notification terminating this Lease


--------------------------------------------------------------------------------


pursuant to the provisions of this clause (2), Tenant delivers to Landlord
written notice exercising such extension option (“Tenant’s Termination
Override”) at 100% of Fair Market Rent to be determined within 15 days after the
later of receipt of Tenant’s Termination Override or the date that is twelve
(12) months prior to the expiration of the 120th month of the initial Term or
the expiration of the First Extension Period, as applicable (and for purposes of
this Section 16(c), it is understood that Tenant may exercise such extension
option earlier than the times set forth in Exhibit I), (3) adequate insurance
proceeds (excluding the amount of any insurance deductibles then carried by
Landlord) are not for any reason (other than Landlord’s failure to carry the
insurance policies it is required to carry under this Lease), including a
decision made by any Landlord’s Mortgagee, available to Landlord from Landlord’s
insurance policies to cover the cost of the required repairs, and Tenant does
not agree to fund such excess deficiency within fifteen (15) days after its
receipt of a written termination notice from Landlord, or (4) the damage to the
Building exceeds 66% of the replacement cost thereof (excluding foundations and
footings) and Landlord makes a good faith determination that restoring the
Building would be uneconomical and such damage occurs during the last five years
of the Term, then Landlord may terminate this Lease by giving written notice of
its election to terminate within 30 days after the Damage Notice has been
delivered to Tenant.

(d)           Repair Obligation.  If neither party elects to exercise any right
it may have to terminate this Lease, or neither party is entitled to terminate
this Lease, following a Casualty, then Landlord shall, as soon as reasonably
practicable after such Casualty, begin to repair the Premises and shall proceed
with reasonable diligence to restore the Premises to substantially the same
condition as they existed immediately before such Casualty; however, Landlord
shall not be required to repair or replace any alterations or improvements made
by Tenant within the Premises (which shall be promptly and with due diligence
repaired and restored by Tenant at Tenant’s sole cost and expense to the extent
of the insurance proceeds actually received by Tenant for the Casualty in
question, or the extent of the insurance proceeds Tenant would have received but
for Landlord’s failure to carry the insurance policies it is required to carry
under this Lease) or any furniture, equipment, trade fixtures or personal
property of Tenant or others in the Premises or the Building. Except for the
amount of any excess deficiency Tenant agrees to fund pursuant to Section
16(c)(3) above, Landlord’s repair and restoration obligations under this Section
16(d) shall be performed at Landlord’s sole cost and shall not be part of
Operating Expenses, provided that Landlord’s obligation to repair or restore the
Premises shall be limited to the extent of the insurance proceeds actually
received by Landlord for the Casualty in question (or the extent of the
insurance proceeds Landlord would have actually received but for Landlord’s
failure to carry the insurance policies it is required to carry under this
Lease), plus the amount of any excess deficiency Tenant agrees to fund.  If this
Lease is terminated under the provisions of this Section 16, Landlord shall be
entitled to the full proceeds of the insurance policies providing coverage for
all alterations and improvements in the Premises (and, if Tenant has failed to
maintain insurance on such items as required by this Lease, Tenant shall pay
Landlord an amount equal to the proceeds Landlord would have received had Tenant
maintained insurance on such items as required by this Lease).  If Landlord
shall have failed to complete the restoration by a date that is thirty (30) days
following the Anticipated Restoration Date, and such failure was not caused in
whole or in part by any Tenant Party or events beyond Landlord’s reasonable
control, then Tenant may terminate this Lease by delivering written notice to
Landlord of its intention to terminate within sixty (60) days after the
Anticipated Restoration Date; provided, however, that such termination shall be
automatically rescinded, and this Lease shall continue in full force and effect,
if Landlord substantially completes the restoration within sixty (60) days after
receipt of Tenant’s notice of intention to terminate.

(e)           Abatement of Rent.  If the Premises are damaged by Casualty, Rent
for the portion of the Premises rendered untenantable by the damage shall be
abated on a reasonable basis from the date of damage until the completion of
Landlord’s repairs (or until the date of termination of this Lease by Landlord
or Tenant as provided above, as the case may be), except that Tenant shall
continue to pay Rent without abatement if such damage results from the gross
negligence or willful misconduct of Tenant or a Tenant Party.

(f)            Exclusive Remedy.  This Section 16 shall provide Tenant’s sole
and exclusive remedy in the event of damage or destruction to the Premises or
the Building, and Tenant, as a material inducement to Landlord entering into
this Lease, irrevocably waives and releases Tenant’s rights under California
Civil Code Sections 1932(2), 1933(4), 1941 and 1942.  No damages, compensation
or claim shall be payable by Landlord for any inconvenience, any interruption or
cessation of Tenant’s business, or any annoyance, arising from any damage to or
destruction of all or any portion of the Premises or the Building, except for
the abatement of rent provided in Section 16(e) above.


--------------------------------------------------------------------------------


17.           Personal Property Taxes.  Tenant shall be liable for all taxes
levied or assessed against personal property, furniture, or fixtures placed by
Tenant in the Premises.  If any taxes for which Tenant is liable are levied or
assessed against Landlord or Landlord’s property and Landlord elects to pay the
same, or if the assessed value of Landlord’s property is increased by inclusion
of such personal property, furniture or fixtures and Landlord elects to pay the
taxes based on such increase, then Tenant shall pay to Landlord, within 30 days
following written request therefor, the part of such taxes for which Tenant is
primarily liable hereunder; however, Landlord shall not pay such amount if
Tenant notifies Landlord that it will contest the validity or amount of such
taxes before Landlord makes such payment, and thereafter diligently proceeds
with such contest in accordance with Law and if the non-payment thereof does not
pose a threat of loss or seizure of the Premises or interest of Landlord therein
or impose any fee or penalty against Landlord (unless Tenant agrees to pay for
such fee or penalty).

18.           Events of Default.  Each of the following occurrences shall be an
“Event of Default”:

(a)           Payment Default.  Tenant’s failure to pay Rent within three (3)
business days after Landlord has delivered written notice to Tenant that the
same is due; however, an Event of Default shall occur hereunder without any
obligation of Landlord to give any notice if Tenant fails to pay Rent when due
and, during the 12 month interval preceding such failure, Landlord has given
Tenant written notice of failure to pay Rent on one or more occasions;

(b)           Abandonment.  Tenant abandons the Premises while it is in default
in the payment of Rent;

(c)           Estoppel.  Tenant fails to provide any estoppel certificate after
Landlord’s written request therefor pursuant to Section 26(d) and such failure
shall continue for five business days after Landlord’s second written notice
thereof to Tenant;

(d)           Insurance.  Tenant fails to procure, maintain and deliver to
Landlord evidence of the insurance policies and coverages as required under
Exhibit H and such failure shall continue for three (3) business days after
Landlord has delivered written notice thereof to Tenant; however, an Event of
Default shall occur hereunder without any obligation of Landlord to give any
notice if Tenant fails to procure, maintain and deliver to Landlord evidence of
such insurance policies and coverages and, during the 12 month interval
preceding such failure, Landlord has given Tenant written notice of failure to
do so on one or more occasions;

(e)           Mechanic’s Liens.  Tenant fails to pay and release of record, or
diligently contest and bond around, any mechanic’s lien filed against the
Premises for any work performed, materials furnished, or obligation incurred by
or at the request of Tenant, within the time and in the manner required by
Section 8(d) and such failure shall continue for ten (10) days after Landlord
has delivered written notice thereof to Tenant;

(f)            Other Defaults.  Tenant’s failure to perform, comply with, or
observe any other agreement or obligation of Tenant under this Lease and the
continuance of such failure for a period of more than 30 days after Landlord has
delivered to Tenant written notice thereof; provided, however, that if the
nature of Tenant’s failure to perform reasonably requires more than 30 days to
cure, then Tenant shall not be deemed in default if Tenant commences to cure
such failure within such 30-day period, and thereafter diligently prosecutes
such cure to completion; and

(g)           Insolvency.  The filing of a petition by or against Tenant (the
term “Tenant” shall include, for the purpose of this Section 18(g), any
guarantor of Tenant’s obligations hereunder) (1) in any bankruptcy or other
insolvency proceeding; (2) seeking any relief under any state or federal debtor
relief law; (3) for the appointment of a liquidator or receiver for all or
substantially all of Tenant’s property or for Tenant’s interest in this Lease;
(4) for the reorganization or modification of Tenant’s capital structure; or (5)
in any assignment for the benefit of creditors proceeding; however, if such a
petition is filed against Tenant, then such filing shall not be an Event of
Default unless Tenant fails to have the proceedings initiated by such petition
dismissed within 90 days after the filing thereof.


--------------------------------------------------------------------------------


19.           Remedies.  Upon any Event of Default, Landlord may, in addition to
all other rights and remedies afforded Landlord hereunder or by law or equity,
take any one or more of the following actions:

(a)           Continuance of Lease in Effect.  Landlord may, at Landlord’s
election, keep this Lease in effect and enforce, by an action at law or in
equity, all of its rights and remedies under this Lease including, without
limitation, (i) the right to recover the rent and other sums as they become due
by appropriate legal action, (ii) the right to make payments required by Tenant,
or perform Tenant’s obligations and be reimbursed by Tenant for the cost thereof
with interest at the Default Rate from the date the sum is paid by Landlord
until Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive
relief and specific performance to prevent Tenant from violating the terms of
this Lease and/or to compel Tenant to perform its obligations under this Lease,
as the case may be.

(b)           Termination of Lease.  Landlord may, at Landlord’s election,
terminate this Lease by giving Tenant written notice of termination, in which
event this Lease shall terminate on the date set forth for termination in such
notice. Any termination under this subparagraph shall not relieve Tenant from
its obligation to pay to Landlord all Basic Rent and Additional Rent then or
thereafter due, or any other sums due or thereafter accruing to Landlord, or
from any claim against Tenant for damages previously accrued or then or
thereafter accruing. In no event shall any one or more of the following actions
by Landlord, in the absence of a written election by Landlord to terminate this
Lease constitute a termination of this Lease:


(1)           APPOINTMENT OF A RECEIVER OR KEEPER IN ORDER TO PROTECT LANDLORD’S
INTEREST HEREUNDER;


(2)           CONSENT TO ANY SUBLETTING OF THE PREMISES OR ASSIGNMENT OF THIS
LEASE BY TENANT, WHETHER PURSUANT TO THE PROVISIONS HEREOF OR OTHERWISE; OR


(3)           ANY ACTION TAKEN BY LANDLORD OR ITS PARTNERS, PRINCIPALS, MEMBERS,
OFFICERS, AGENTS, EMPLOYEES, OR SERVANTS, WHICH IS INTENDED TO MITIGATE THE
ADVERSE EFFECTS OF ANY BREACH OF THIS LEASE BY TENANT, INCLUDING, WITHOUT
LIMITATION, ANY ACTION TAKEN TO MAINTAIN AND PRESERVE THE PREMISES OR ANY ACTION
TAKEN TO RELET THE PREMISES OR ANY PORTION THEREOF FOR THE ACCOUNT AT TENANT.

(c)           Election to Terminate or Continue.  In the event Tenant breaches
this Lease and abandons the Premises, Landlord may terminate this Lease, but
this Lease shall not terminate unless Landlord gives Tenant written notice of
termination. If Landlord does not terminate this Lease by giving written notice
of termination, Landlord may enforce all its rights and remedies under this
Lease, including the rights and remedies provided by California Civil Code
Section 1951.4 (“lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations”).

(d)           Rights and Remedies Upon Termination.  In the event Landlord
terminates this Lease, Landlord shall be entitled, at Landlord’s election, to
the rights and remedies provided in California Civil Code Section 1951.2. For
purposes of computing damages pursuant to Section 1951.2, an interest rate equal
to the maximum rate of interest then not prohibited by law shall be used where
permitted. Such damages shall include, without limitation:


(1)           THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT FOR THE BALANCE OF THE TERM AFTER THE TIME OF AWARD EXCEEDS THE AMOUNT OF
SUCH RENTAL LOSS THAT TENANT PROVES COULD BE REASONABLY AVOIDED, COMPUTED BY
DISCOUNTING SUCH AMOUNT AT THE DISCOUNT RATE OF THE FEDERAL RESERVE BANK OF SAN
FRANCISCO, AT THE TIME OF AWARD PLUS ONE PERCENT; AND


(2)           ANY OTHER REASONABLE AMOUNT NECESSARY TO COMPENSATE LANDLORD FOR
ALL DETRIMENT PROXIMATELY CAUSED BY TENANT’S FAILURE TO PERFORM TENANT’S
OBLIGATIONS UNDER THIS LEASE, OR WHICH IN THE ORDINARY COURSE OF THINGS WOULD BE
LIKELY TO RESULT THEREFROM, INCLUDING WITHOUT LIMITATION, THE FOLLOWING: (I)
EXPENSES FOR CLEANING, REPAIRING OR RESTORING THE PREMISES, (II) EXPENSES FOR
ALTERING, REMODELING OR OTHERWISE IMPROVING THE PREMISES FOR THE PURPOSE OF
RELETTING, INCLUDING REMOVAL OF EXISTING


--------------------------------------------------------------------------------



LEASEHOLD IMPROVEMENTS AND/OR INSTALLATION OF ADDITIONAL LEASEHOLD IMPROVEMENTS
(REGARDLESS OF HOW THE SAME IS FUNDED, INCLUDING REDUCTION OF RENT, A DIRECT
PAYMENT OR ALLOWANCE TO A NEW TENANT, OR OTHERWISE), (III) BROKER’S FEES
ALLOCABLE TO THE REMAINDER OF THE TERM, ADVERTISING COSTS AND OTHER EXPENSES OF
RELETTING THE PREMISES; (IV) COSTS OF CARRYING AND MAINTAINING THE PREMISES,
SUCH AS TAXES, INSURANCE PREMIUMS, UTILITY CHARGES AND SECURITY PRECAUTIONS, (V)
EXPENSES INCURRED IN REMOVING, DISPOSING OF AND/OR STORING ANY OF TENANT’S
PERSONAL PROPERTY, INVENTORY OR TRADE FIXTURES REMAINING THEREIN; (VI)
REASONABLE ATTORNEY’S FEES, EXPERT WITNESS FEES, COURT COSTS AND OTHER
REASONABLE EXPENSES INCURRED BY LANDLORD (BUT NOT LIMITED TO TAXABLE COSTS) IN
RETAKING POSSESSION OF THE PREMISES, ESTABLISHING DAMAGES HEREUNDER, AND
RELEASING THE PREMISES; AND (VII) ANY OTHER EXPENSES, COSTS OR DAMAGES OTHERWISE
INCURRED OR SUFFERED AS A RESULT OF TENANT’S DEFAULT.

(e)           Landlord’s Default and Tenant’s Remedies.  Landlord shall not be
in default of any of its obligations under this Lease unless Landlord fails to
perform any covenant, condition, or agreement contained in this Lease and fails
to cure the nonperformance within a reasonable time, but not later than thirty
(30) days after receiving written notice of the failure from Tenant; provided,
however, that if the nature of Landlord’s failure to perform reasonably requires
more than thirty (30) days to cure, then Landlord shall not be in default if
Landlord commences to cure such failure within such thirty (30) day period, and
thereafter diligently prosecutes such cure to completion.  If Landlord is in
default pursuant to this Section 19(e) and (i) such default materially and
adversely impairs Tenant’s ability to use the Premises or any material portion
thereof for the operation of its business pursuant to the terms of this Lease or
(ii) poses a material and imminent risk to the health or safety of persons,
then, and only then, as Tenant’s sole remedy at law and/or in equity, Tenant may
perform such obligations subject to the following terms and conditions:


(1)           TENANT SHALL DELIVER TO LANDLORD A WRITTEN NOTICE (“SELF-HELP
NOTICE”) OF TENANT’S INTENTION TO PERFORM SUCH OBLIGATIONS, WHICH SELF-HELP
NOTICE SHALL INDICATE IN ALL CAPITAL BOLD-FACED LETTERS TENANT’S INTENTION TO
EXERCISE ITS SELF-HELP RIGHTS AND TO PERFORM SUCH OBLIGATIONS WHICH ARE
OTHERWISE LANDLORD’S RESPONSIBILITY HEREUNDER.  IF LANDLORD FAILS TO COMMENCE TO
CURE ITS FAILURE TO PERFORM WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF THE
SELF-HELP NOTICE, TENANT MAY TAKE WHATEVER ACTION IS REASONABLY NECESSARY TO
PERFORM SUCH OBLIGATIONS;


(2)           ALL WORK PERFORMED BY TENANT OR ITS AGENTS IN ACCORDANCE WITH THIS
SECTION 19(E) MUST BE PERFORMED AT A REASONABLE AND COMPETITIVE COST AND RATE
AND SO AS TO MINIMIZE INTERFERENCE WITH THE RIGHTS OF OTHER OCCUPANTS OF THE
BUILDING (IF APPLICABLE); AND


(3)           LANDLORD SHALL REIMBURSE TENANT FOR THE REASONABLE COSTS OF SUCH
PERFORMANCE INCURRED IN ACCORDANCE WITH THE TERMS OF THIS SECTION 19(E) WITHIN
THIRTY (30) DAYS AFTER TENANT’S SUBMISSION TO LANDLORD OF RECEIPTED INVOICES
THEREFOR (ACCOMPANIED BY REASONABLE SUPPORTING DOCUMENTATION), BUT ONLY TO THE
EXTENT THE COSTS WOULD HAVE BEEN PAID BY LANDLORD WITHOUT REIMBURSEMENT UNDER
THIS LEASE (IT BEING UNDERSTOOD THAT COSTS WHICH WOULD HAVE BEEN REIMBURSED TO
LANDLORD BY TENANT AS AN OPERATING COST SHALL NOT BE REPAID TO TENANT UNDER THIS
SECTION 19(E)).  IF LANDLORD FAILS TO REIMBURSE TENANT WITHIN SUCH THIRTY (30)
DAY PERIOD, THE LANDLORD SHALL ALSO PAY INTEREST AT THE DEFAULT RATE ON ANY
UNDISPUTED PORTION OF SUCH AMOUNT; PROVIDED, HOWEVER, THAT TENANT SHALL HAVE NO
SET OFF, ABATEMENT, WITHHOLDING OR SIMILAR RIGHTS WITH RESPECT THERETO.

20.           Non-Waiver; Cumulative Remedies.

(a)           No Waiver.  Landlord’s acceptance of Rent following an Event of
Default shall not waive Landlord’s rights regarding such Event of Default (it
being understood, however, that if the Event of Default is for the non-payment
of Rent and Tenant thereafter pays, and Landlord accepts, all Rent necessary to
cure that Event of Default and all other Rent then due, Landlord shall have no
further rights regarding that particular Event of Default).  No waiver by
Landlord or Tenant of any violation or breach of any of the terms contained
herein shall waive either party’s rights regarding any future violation of such
term by the other party.  Landlord’s acceptance of any partial payment of Rent
shall not waive Landlord’s rights with regard to the remaining portion of the
Rent that is due, regardless of any endorsement or other statement on any
instrument delivered in payment of Rent or any


--------------------------------------------------------------------------------


writing delivered in connection therewith; accordingly, Landlord’s acceptance of
a partial payment of Rent shall not constitute an accord and satisfaction of the
full amount of the Rent that is due.

(b)           Cumulative Remedies.  Any and all remedies set forth in this
Lease:  (1) shall be in addition to any and all other remedies Landlord may have
at law or in equity, (2) shall be cumulative, and (3) may be pursued
successively or concurrently as Landlord may elect.  The exercise of any remedy
by Landlord shall not be deemed an election of remedies or preclude Landlord
from exercising any other remedies in the future.  Additionally, Tenant shall
defend, indemnify and hold harmless Landlord, Landlord’s Mortgagee and their
respective representatives and agents from and against all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees) arising from Tenant’s failure to perform its
obligations under this Lease.

21.           Intentionally Omitted.

22.           Surrender of Premises.  No act by Landlord shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid unless it is in writing and signed by
Landlord.  At the expiration or termination of this Lease, Tenant shall deliver
to Landlord all keys to the Premises, together with manuals and warranties
running to Landlord’s benefit for improvements, alterations or other items
installed by Tenant, and shall deliver to Landlord the Premises with all
improvements located therein in good repair and condition, free of Hazardous
Materials placed on the Premises during the Term (other than by Landlord, its
employees, contracts or agents) and broom-clean, condemnation and Casualty
damage (as to which Sections 15 and 16 shall control) and reasonable wear and
tear excepted.  As used herein, “reasonable wear and tear” shall not include any
damage or deterioration that would have been prevented by Tenant’s employment of
ordinary prudence, care and diligence in the occupancy and use of the Premises
and the performance of all of its obligations under this Lease; without limiting
the generality of the foregoing, reasonable wear and tear shall not include (i)
excessively soiled, stained, worn or marked surfaces, floors or finishes, (ii)
damage, including holes in building surfaces (e.g., cabinets, doors, walls,
ceilings and floors) caused by the installation or removal of Tenant’s trade
fixtures, furnishings, decorations, equipment, alterations, utility
installations, security systems, communications systems (including cabling,
wiring and conduits), displays and signs, (iii) damage to any component,
fixture, hardware, system or component part thereof within the Premises, or (iv)
the condition of any portion of the Premises that would not be reasonably
acceptable for immediate use by a subsequent tenant for comparable purposes. 
Tenant shall remove all trade fixtures (and appurtenances thereto), furniture,
and personal property placed in the Premises or elsewhere in the Building by
Tenant (but Tenant may not remove any such item which was paid for, in whole or
in part, by Landlord or any wiring or cabling unless Landlord requires such
removal).  In addition, at Landlord’s option, but subject to the provisions of
Section 8(a) above, Tenant shall remove the following to the extent required by
Landlord:  (1) alterations, additions and improvements made to the Premises by
Tenant; (2) trade fixtures (and appurtenances thereto), furniture, and personal
property placed in the Premises by Tenant and paid for by Landlord; and (3) all
wiring, conduits and cabling placed in the Premises by Tenant and/or any
communications or data cabling and conduit used by Tenant (collectively,
“Cabling”) in accordance with applicable Laws (provided, that, at Landlord’s
sole option, Tenant shall instead leave all Cabling in good operating condition
and repair, properly terminated and identified for future use in accordance with
applicable laws).  Tenant shall repair all damage caused by such removal. 
Landlord agrees that if Tenant requests in writing not later than one hundred
twenty (120) days and not earlier than earlier than three hundred sixty (360)
days before the expiration of the Term as to whether or not Landlord will
require removal of the applicable alterations, additions, improvements, trade
fixtures, personal property, equipment, furniture and/or Cabling as provided in
the preceding sentences, Landlord shall notify Tenant in writing of such
determination no later than ninety (90) days following receipt of Tenant’s
written request for same.  All items not so removed shall, at Landlord’s option,
be deemed to have been abandoned by Tenant and may be appropriated, sold,
stored, destroyed, or otherwise disposed of by Landlord without notice to Tenant
and without any obligation to account for such items.  The provisions of this
Section 22 shall survive the end of the Term.

23.           Holding Over.  If Tenant fails to vacate the Premises at the end
of the Term, then Tenant shall be a tenant at sufferance and, in addition to all
other damages and remedies to which Landlord may be entitled for such holding
over, Tenant shall pay, in addition to the other Rent, Basic Rent equal to the
following:  (a) for the first two (2) holdover months, 125% of the Rent payable
during the last month of the Term; and (b) thereafter, the greater of (i) 150%
of the Rent payable during the last month of the Term, or (ii) 100% of the
prevailing rental rate for


--------------------------------------------------------------------------------


comparable buildings in the vicinity of the Premises.  Tenant shall otherwise
continue to be subject to all of Tenant’s obligations under this Lease.  The
provisions of this Section 23 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Landlord provided herein or at law. 
If Tenant fails to surrender the Premises upon the termination or expiration of
this Lease, in addition to any other liabilities to Landlord accruing therefrom,
Tenant shall protect, defend, indemnify and hold Landlord harmless from all
loss, costs (including reasonable attorneys’ fees) and liability resulting from
such failure, including any claims made by any succeeding tenant founded upon
such failure to surrender, and any lost profits to Landlord resulting therefrom.

24.           Certain Rights Reserved by Landlord.  Provided that the exercise
of such rights does not unreasonably interfere with Tenant’s occupancy or use of
the Premises or Tenant’s parking rights, Landlord shall have the following
rights:

(a)           Building Operations.  To make inspections, repairs, alterations,
or improvements, whether structural or otherwise, in and about the Premises, or
any part thereof in accordance with the terms of this Lease; to enter upon the
Premises (after giving Tenant no less than 24 hours prior notice thereof, which
may be oral notice, except in cases of real or apparent emergency, in which case
no notice shall be required), and otherwise subject to Tenant’s reasonable
security requirements, and, during the continuance of any such work, to
temporarily close doors, entryways, public space, and corridors in the Building;
to interrupt or temporarily suspend Building services and facilities; and to
change the name of the Building;

(b)           Security.  To take such reasonable measures as Landlord reasonably
deems advisable for the security of the Building and its occupants;

(c)           Prospective Purchasers and Lenders.  To market the Premises for
sale, including entering the Premises at all reasonable hours, upon no less than
24 hours prior notice and otherwise subject to Tenant’s reasonable security
requirements, to show the Premises to prospective purchasers or lenders, but
Landlord shall not place any “for sale” or other marketing signs on or about the
Premises except during the last 9 months of the Term (or earlier if Tenant has
notified Landlord in writing that it does not desire to renew the Term) or at
any time following the occurrence of an Event of Default; and

(d)           Prospective Tenants.  At any time during the last 9 months of the
Term (or earlier if Tenant has notified Landlord in writing that it does not
desire to renew the Term) or at any time following the occurrence of an Event of
Default, to market the Premises for lease, including placing signs and/or about
the Premises and entering the Premises at all reasonable hours, upon no less
than 24 hours prior notice and otherwise subject to Tenant’s reasonable security
requirements,  to show the Premises to prospective tenants.

25.           Intentionally Omitted.

26.           Miscellaneous.

(a)           Landlord Transfer.  Landlord may transfer the Premises and its
rights under this Lease.  If Landlord assigns its rights under this Lease, then
Landlord shall thereby be released from any obligations hereunder to the extent
such obligations accrue after the date of transfer (it being understood that
Landlord shall remain fully liable for all obligations under this Lease to the
extent such obligations have accrued prior to the date of such transfer, as well
as the return of Tenant’s Security Deposit, unless Landlord has paid such
Security Deposit to the assignee), and the assignee shall be liable for
Landlord’s obligations hereunder to the extent such obligations accrue from and
after the transfer date.

(b)           Landlord’s Liability.  The liability of Landlord (and its
partners, shareholders or members) to Tenant (or any person or entity claiming
by, through or under Tenant) for any default by Landlord under the terms of this
Lease or any matter relating to or arising out of the occupancy or use of the
Premises shall be limited to Tenant’s actual direct, but not consequential,
damages therefor and shall be recoverable only from the equity interest of
Landlord in the Premises (and any sales, assignment, insurance or condemnation
proceeds received therefrom by Landlord), and Landlord (and its partners,
shareholders or members) shall not be personally liable for any deficiency.


--------------------------------------------------------------------------------



 

(c)           Brokerage.  Neither Landlord nor Tenant has dealt with any broker
or agent in connection with the negotiation or execution of this Lease, other
than Don Reimann and Gregg von Thaden of Colliers International (“Landlord’s
Broker”) and Michael R. McMillan, Rick Kaplan, John Tran and Roger Gage of
Cushman and Wakefield of California (“Tenant’s Broker”).  Landlord’s Broker’s
commission shall be paid by Landlord pursuant to a separate written agreement. 
Tenant’s Broker’s commission shall be paid from and out of the commission paid
to Landlord’s Broker,  one-half within thirty (30) days after Lease execution
and one-half within thirty (30) days after the Commencement Date, and shall be
an amount equal to Seven Hundred Fifty-Two Thousand Six Hundred Twenty-Eight and
00/100 Dollars ($752,628.00).   Except as expressly provided in this Section
26(c), Tenant and Landlord shall each indemnify the other against all costs,
expenses, attorneys’ fees, liens and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through, or
under the indemnifying party.  In no event shall any broker, including
Landlord’s Broker and Tenant’s Broker, be considered a third party beneficiary
of this Lease or any provision hereof.

(d)           Estoppel Certificates.  From time to time, Tenant shall furnish to
any party designated by Landlord, within ten business days after Landlord has
made a request therefor, an industry standard, commercially reasonable estoppel
certificate signed by Tenant confirming and containing such factual
certifications and representations as to this Lease as Landlord, Landlord’s
Mortgagee and/or a prospective purchaser or mortgagee may reasonably request for
leases of similar size premises, including the matters listed below in this
Section 26(d).  If Tenant does not deliver to Landlord the certificate signed by
Tenant within such time period and such failure shall continue for five business
days after Landlord has sent a second written request therefor to Tenant,
Landlord, Landlord’s Mortgagee and any prospective purchaser or mortgagee, may
conclusively presume and rely upon the following facts: (1) this Lease is in
full force and effect, (2) the terms and provisions of this Lease have not been
changed except as otherwise represented by Landlord, (3) not more than one
monthly installment of Basic Rent and other charges have been paid in advance,
(4) there are presently no claims against Landlord nor any defenses or rights of
offset against collection of Rent or other charges, and (5) Landlord is not in
default under this Lease.  In such event, Tenant shall be estopped from denying
the truth of the presumed facts.

(e)           Notices.  All notices and other communications given pursuant to
this Lease shall be in writing and shall be (1) mailed by first class, United
States Mail, postage prepaid, certified, with return receipt requested, and
addressed to the parties hereto at the address specified in the Basic Lease
Information, (2) hand delivered to the intended addressee, (3) sent by a
nationally recognized overnight courier service, or (4) sent by facsimile
transmission during normal business hours followed by a confirmatory letter sent
in another manner permitted hereunder.  All notices shall be effective upon
delivery to the address of the addressee; provided, however, that if such
delivery occurs on a weekend or holiday officially recognized in the City of
Milpitas, then such notice shall not be deemed effective until the next business
day.  The parties hereto may change their addresses by giving notice thereof to
the other in conformity with this provision.

(f)            Separability.  If any clause or provision of this Lease is
illegal, invalid, or unenforceable under present or future laws, then the
remainder of this Lease shall not be affected thereby, and the remainder of this
Lease shall remain in full force and effect.

(g)           Amendments; Binding Effect.  This Lease may not be amended except
by instrument in writing signed by Landlord and Tenant.  No provision of this
Lease shall be deemed to have been waived by Landlord or Tenant unless such
waiver is in writing signed by the waiving party, and no custom or practice
which may evolve between the parties in the administration of the terms hereof
shall waive or diminish the right of Landlord or Tenant to insist upon the
performance by the other party in strict accordance with the terms hereof.  The
terms and conditions contained in this Lease shall inure to the benefit of and
be binding upon the parties hereto, and upon their respective successors in
interest and legal representatives, except as otherwise herein expressly
provided.  This Lease is for the sole benefit of Landlord and Tenant, and, other
than Landlord’s Mortgagee, no third party shall be deemed a third party
beneficiary hereof.

(h)           Quiet Enjoyment.  Provided Tenant has performed all of its
obligations hereunder, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance from Landlord or any party claiming by,
through, or under Landlord, but not otherwise, subject to the terms and
conditions of this Lease.


--------------------------------------------------------------------------------


 

(i)            No Merger.  There shall be no merger of the leasehold estate
hereby created with the fee estate in the Premises or any part thereof if the
same person acquires or holds, directly or indirectly, this Lease or any
interest in this Lease and the fee estate in the leasehold Premises or any
interest in such fee estate.

(j)            No Offer.  The submission of this Lease to Tenant shall not be
construed as an offer, and Tenant shall not have any rights under this Lease
unless Landlord executes a copy of this Lease and delivers it to Tenant.

(k)           Entire Agreement.  This Lease constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all oral statements and prior writings relating thereto.  Except for those set
forth in this Lease, no representations, warranties, or agreements have been
made by Landlord or Tenant to the other with respect to this Lease or the
obligations of Landlord or Tenant in connection therewith.  The normal rule of
construction that any ambiguities be resolved against the drafting party shall
not apply to the interpretation of this Lease or any exhibits or amendments
hereto.

(l)            Waiver of Jury Trial.  TO THE MAXIMUM EXTENT NOW OR HEREAFTER
PERMITTED BY LAW, LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY LITIGATION OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING
OUT OF OR WITH RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO.

(m)          Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the state in which the Premises are located.

(n)           Recording.  Tenant shall not record this Lease or any memorandum
of this Lease without the prior written consent of Landlord, which consent may
be withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease.  Tenant grants
to Landlord a power of attorney to execute and record a release releasing any
such recorded instrument of record that was recorded without the prior written
consent of Landlord.

(o)           Water or Mold Notification.  To the extent either Tenant or
Landlord discovers or is notified of any water leakage, water damage or any mold
in or about the Premises that may be a danger to human health or safety, such
party shall promptly notify the other party thereof in writing.

(p)           Joint and Several Liability.  If Tenant is comprised of more than
one party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease.  All unperformed obligations of Tenant hereunder
not fully performed at the end of the Term shall survive the end of the Term,
including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises, and all unperformed
monetary obligations of Landlord hereunder not fully performed at the end of the
Term shall survive the end of the Term.

(q)           Financial Reports.  Within 15 days after Landlord’s request,
Tenant will furnish Tenant’s most recent audited financial statements (including
any notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements.  If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by providing to
Landlord Tenant’s most recent annual and quarterly reports; provided, however,
that, so long as such reports are readily available to Landlord in electronic
form without payment of a fee, Tenant shall have no obligation to deliver copies
thereof to Landlord.  Landlord will not disclose any aspect of Tenant’s
financial statements that Tenant designates to Landlord as confidential except
(1) to Landlord’s agents and advisers, (2) to Landlord’s Mortgagee or
prospective mortgagees or purchasers of the Building, (3) in litigation between
Landlord and Tenant, and/or (4) if required by court order.  Tenant shall not be
required to deliver the financial statements required under this Section 26(q)
more than once in any 12-month period unless requested by Landlord’s Mortgagee
or a prospective buyer or lender of the Building or an Event of Default occurs.


--------------------------------------------------------------------------------


 

(r)            Landlord’s Fees.  Whenever Tenant requests Landlord to take any
action not required of it hereunder (including any supervision or coordination
of Tenant’s work under Section 8 and/or Exhibit D) or give any consent required
or permitted under this Lease (including any consent required under Section 8
and/or Exhibit D), Tenant will reimburse Landlord for Landlord’s actual and
reasonable, out-of-pocket costs payable to third parties and incurred by
Landlord in reviewing the proposed action or consent, including reasonable
attorneys’, engineers’ or architects’ fees, within 30 days after Landlord’s
delivery to Tenant of a statement of such costs along with reasonable supporting
backup documentation.  Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.

(s)           Telecommunications.  Subject to Landlord’s prior approval as and
to the extent required under Section 8 above, Tenant and its telecommunications
companies, including local exchange telecommunications companies and alternative
access vendor services companies, shall have the right of access to and within
the Premises, for the installation and operation of telecommunications systems,
including voice, video, data, Internet, and any other services provided over
wire, fiber optic, microwave, wireless, and any other transmission systems
(“Telecommunications Services”), for part or all of Tenant’s telecommunications
within the Building and from the Building to any other location.  All providers
of Telecommunications Services shall be required to comply with the terms and
conditions of this Lease (including Section 8 above), the rules and regulations
of the Building and applicable Laws.  Tenant acknowledges that Landlord shall
not be required to provide or arrange for any Telecommunications Services and
that Landlord shall have no liability to any Tenant Party in connection with the
installation, operation or maintenance of Telecommunications Services or any
equipment or facilities relating thereto.  Tenant, at its cost and for its own
account, shall be solely responsible for obtaining all Telecommunications
Services.

(t)            Confidentiality.  Tenant acknowledges that the terms and
conditions of this Lease are to remain confidential for Landlord’s benefit, and
may not be disclosed by Tenant to anyone, by any manner or means, directly or
indirectly, without Landlord’s prior written consent; provided, however, that it
is understood and agreed that Tenant may disclose such terms and conditions (i)
to the extent required by applicable Laws or court order, or (ii) to the
employees, lenders, investors, consultants, accountants and attorneys of Tenant,
provided that such persons agree to treat such terms and conditions
confidentially.  The consent by Landlord to any disclosures shall not be deemed
to be a waiver on the part of Landlord of any prohibition against any future
disclosure.  Notwithstanding the foregoing, Landlord acknowledges that Tenant is
a publicly regulated entity and, as such, may be required to disclose the terms
and conditions of this Lease in government-mandated public filings, but Tenant
shall thereafter use reasonable efforts to minimize disclosure of the terms of
this Lease by Tenant or any Tenant Party, except (a) to the extent required to
comply with applicable Laws or court order, or (b) to the employees, lenders,
investors, consultants, accountants and attorneys of Tenant, provided that such
persons agree to treat such terms and conditions confidentially.

(u)           Authority.  Tenant (if a corporation, partnership or other
business entity) hereby represents and warrants to Landlord that Tenant is a
duly formed and existing entity qualified to do business in the state in which
the Premises are located, that Tenant has full right and authority to execute
and deliver this Lease, and that each person signing on behalf of Tenant is
authorized to do so.  Tenant shall, on or before execution of this Lease,
deliver to Landlord reasonably acceptable documentation evidencing Tenant’s
authorization of this Lease and execution of this Lease by the person(s) signing
on Tenant’s behalf.  Landlord hereby represents and warrants to Tenant that
Landlord is a duly formed and existing entity qualified to do business in the
state in which the Premises are located, that Landlord has full right and
authority to execute and deliver this Lease, and that each person signing on
behalf of Landlord is authorized to do so.

(v)           Security Service.  Tenant acknowledges and agrees that, while
Landlord may (but shall not be obligated to) patrol the Building, Landlord is
not providing any security services with respect to the Premises or Tenant’s
Off-Premises Equipment and that Landlord shall not be liable to Tenant for, and
Tenant waives any claim against Landlord with respect to, any loss by theft or
any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any area where Tenant’s Off-Premises
Equipment is located or any other breach of security with respect to the
Premises or Tenant’s Off-Premises Equipment.

(w)          Intentionally Omitted.


--------------------------------------------------------------------------------


 

(x)            Prohibited Persons and Transactions.  Tenant represents and
warrants that neither Tenant nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents is,
nor will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not Transfer this Lease to, contract with or otherwise engage in any dealings or
transactions or be otherwise associated with such persons or entities.

(y)           List of Exhibits.  All exhibits and attachments attached hereto
are incorporated herein by this reference.

Exhibit A  —  Outline of Premises

Exhibit B  —  Legal Description

Exhibit C  —  Rules and Regulations

Exhibit D  —  Tenant Finish-Work

Exhibit E  —  Intentionally Omitted

Exhibit F  —  Intentionally Omitted

Exhibit G  —  Operating Costs and Taxes

Exhibit H  —  Insurance

Exhibit I   —  Options to Extend

Exhibit J   —  Permitted Hazardous Materials

(z)            Attorneys Fees.  If there is any legal action or proceeding
between Landlord and Tenant arising from or based on this Lease, the
unsuccessful party to such action or proceeding shall pay to the prevailing
party all costs and expenses, including reasonable attorneys’ fees and
disbursements, incurred by such prevailing party in such action or proceeding
and in any appeal in connection therewith.  If such prevailing party recovers a
judgment in any such action, proceeding or appeal, such costs, expenses and
attorneys’ fees and disbursements shall be included in and as a part of such
judgment.

27.           Environmental Requirements.

(a)           Prohibition against Hazardous Materials.  Except for Hazardous
Materials (i) contained in products used by Tenant in reasonable quantities for
ordinary cleaning and office purposes and/or (ii) listed in Exhibit J hereto and
used during the conduct of the Permitted Use in no materially greater quantities
than the quantities set forth in Exhibit J, Tenant shall not permit or cause any
party to transport, store, use, generate, manufacture, dispose, or release any
Hazardous Materials in, on, under, about or from the Premises without Landlord’s
prior written consent.  Tenant, at its sole cost and expense, shall operate its
business in the Premises in strict compliance with all Environmental
Requirements and all requirements of this Lease.  Tenant shall complete and
certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture, or
release of Hazardous Materials on the Premises.  Each party shall promptly
deliver to the other party a copy of any notice of violation it receives
relating to the Premises of any Environmental Requirement.

(b)           Environmental Requirements.  The term “Environmental Requirements”
means all Laws regulating or relating to health, safety, or environmental
conditions on, under, or about the Premises or the environment including the
following:  the Comprehensive Environmental Response, Compensation and Liability
Act; the Resource Conservation and Recovery Act; the Clean Air Act; the Clean
Water Act; the Toxic Substances Control Act and all state and local counterparts
thereto, and any common or civil law obligations including nuisance or trespass,
and any other requirements of Section 14 and Exhibit C of this Lease.  The term
“Hazardous Materials” means and includes any substance, material, waste,
pollutant, or contaminant  that is or could be regulated under any Environmental
Requirement or that may adversely affect human health or the environment,
including any solid or hazardous waste, hazardous substance, asbestos, petroleum
(including crude oil or any fraction thereof, natural gas, synthetic gas,
polychlorinated biphenyls (PCBs), and radioactive material).  For


--------------------------------------------------------------------------------


 

purposes of Environmental Requirements, to the extent authorized by law, Tenant
is and shall be deemed to be the responsible party, including the “owner” and
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by a Tenant Party and the wastes, by-products, or
residues generated, resulting, or produced therefrom.

(c)           Removal of Hazardous Materials.  Tenant, at its sole cost and
expense, shall remove all Hazardous Materials stored, disposed of or otherwise
released by a Tenant Party in, on, under, about or from the Premises, in a
manner and to a level satisfactory to Landlord in its commercially reasonable
discretion, but in no event to a level and in a manner less than that which
complies with all Environmental Requirements and does not limit any future uses
of the Premises or require the recording of any deed restriction or notice
regarding the Premises.  Tenant shall perform such work at any time during the
period of this Lease upon written request by Landlord or, in the absence of a
specific request by Landlord, before Tenant’s right to possession of the
Premises terminates.  If Tenant fails to perform such work within the time
period before Tenant’s right to possession terminates, Landlord may at its
discretion, but subject to applicable Laws and Environmental Requirements, and
without waiving any other remedy available under this Lease or at law or equity
(including an action to compel Tenant to perform such work), perform such work
at Tenant’s cost.  Tenant shall pay all costs incurred by Landlord in performing
such work, together with interest thereon at the Default Rate from the time of
Landlord’s payment, within ten business days after Landlord’s request therefor. 
Such work performed by Landlord is on behalf of Tenant and Tenant remains the
owner, generator, operator, transporter, and/or arranger of the Hazardous
Materials for purposes of Environmental Requirements.  Tenant agrees not to
enter into any agreement with any person, including any governmental authority,
regarding the removal of Hazardous Materials that have been disposed of or
otherwise released onto or from the Premises without the written approval of the
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.  If the removal work required of Tenant hereunder is not completed by
the scheduled expiration of the Term, then, at Landlord’s option, either: (i)
the Term shall be extended, and Tenant shall remain obligated to comply with all
terms and conditions this Lease, until such work is completed; or (ii) Landlord
and Tenant shall enter into a license or similar agreement setting forth the
terms and conditions upon which Tenant shall have access to the Premises (or the
applicable portion thereof) in order to complete such work.

(d)           Tenant’s Indemnity.  Tenant shall indemnify, defend, and hold
Landlord harmless from and against any and all losses (including diminution in
value of the Premises and loss of rental income from the Premises), claims,
demands, actions, suits, damages (including punitive damages), expenses
(including remediation, removal, repair, corrective action, or cleanup
expenses), and costs (including actual attorneys’ fees, consultant fees or
expert fees and including removal or management of any asbestos brought onto the
Premises or disturbed in breach of the requirements of this Section 27,
regardless of whether such removal or management is required by Law) which are
brought or recoverable against, or suffered or incurred by Landlord as a result
of any release of Hazardous Materials  or any breach of the requirements under
this Section 27 by a Tenant Party regardless of whether Tenant had knowledge of
such noncompliance.  The obligations of Tenant under this Section 27 shall
survive any expiration or termination of this Lease.  For clarity, and
notwithstanding anything to the contrary contained in this Lease, except to the
extent caused or exacerbated by a Tenant Party, Tenant shall not be responsible
for (as part of Operating Costs or otherwise) or required to indemnify, defend
or hold harmless Landlord from or against any losses, claims, demands, actions,
suits, damages, expenses, or costs, arising out of or in ay way related to any
Hazardous Materials which (i) existed in, on, under or about the Premises prior
to the Effective Date, (ii) were released by Landlord, its agents, employees,
invitees or contractors, or (iii) migrate onto the Premises from an off-site
source. Tenant shall promptly, diligently and in good faith notify Landlord of
any such migration of any Hazardous Materials onto the Premises from an off-site
source of which Tenant or any of its employees becomes aware.

(e)           Inspections and Tests.  Landlord shall have access to, and a right
to perform inspections and tests of, the Premises to determine Tenant’s
compliance with Environmental Requirements, its obligations under this Section
27, or the environmental condition of the Premises.  Access to the Premises
shall be granted to Landlord upon Landlord’s prior notice to Tenant and at such
times so as to minimize, so far as may be reasonable under the circumstances,
any disturbance to Tenant’s operations.  Such inspections and tests shall be
conducted at Landlord’s expense, unless such inspections or tests reveal that
Tenant has not complied with any Environmental Requirement, in which case Tenant
shall reimburse Landlord for the reasonable cost of such inspection and tests. 
Landlord’s receipt of or satisfaction with any environmental assessment in no
way waives any rights that Landlord holds against


--------------------------------------------------------------------------------


 

Tenant.  Tenant shall promptly notify Landlord of any communication or report
that Tenant makes to any governmental authority regarding any possible violation
of Environmental Requirements or release or threat of release of any Hazardous
Materials in violation of Environmental Requirements in, on, under, about or
from the Premises.  Tenant shall, within five days of receipt thereof, provide
Landlord with a copy of any documents or correspondence received from any
governmental agency or other party relating to a possible violation of
Environmental Requirements or claim or liability associated with the release or
threat of release of any Hazardous Materials onto or from the Premises.  Except
as indicated in the Phase I Report environmental report prepared by prepared by
Flour Daniel GTI dated July 15, 1998, revised September 2, 1998, which has been
provided to Tenant or as otherwise disclosed to Tenant in writing on or before
the Effective Date, to Landlord’s knowledge, as of the Effective Date, (i) no
Hazardous Materials are present in, on or under the Premises or the soil,
surface water or groundwater thereof in violation of any applicable
Environmental Requirements, (ii) no underground storage tanks are present on the
Premises, and (iii) no action, proceeding or claim is pending or threatened
regarding the Premises concerning any Hazardous Materials pursuant to any
Environmental Requirements.  As used herein, “to Landlord’s knowledge” mean the
actual present and conscious awareness or knowledge of Erich Stiger, Katie
Padden Morris and/or Cassandra Permenter, without any duty of inquiry or
investigation; provided that so qualifying Landlord’s knowledge shall in no
event give rise to any personal liability on the part of such named individuals,
or any of them, or any other officer or employee of Landlord, on account of any
breach of the foregoing representation.  Said terms do not include constructive
knowledge, imputed knowledge, or knowledge Landlord or such individuals do not
have but could have obtained through further investigation or inquiry.

(f)            Tenant’s Financial Assurance in the Event of a Breach.  In
addition to all other rights and remedies available to Landlord under this Lease
or otherwise, Landlord may, in the event of a breach of the requirements of this
Section 27 that is not cured within 30 days following notice of such breach by
Landlord, require Tenant to provide reasonable financial assurance (such as
insurance, escrow of funds or third party guarantee) in an amount and form
satisfactory to Landlord.  The requirements of this Section 27 are in addition
to and not in lieu of any other provision in this Lease.

28.           Parking.  Tenant shall have the exclusive right to use all parking
spaces located at the Premises. Parking spaces will be available to Tenant
without charge during the Term.  Landlord shall not be responsible for enforcing
Tenant’s parking rights against third parties and Tenant may designate reserved
parking stalls as it requires.


--------------------------------------------------------------------------------


 

This Lease is executed as of the Effective Date.

LANDLORD:

TRINET MILPITAS ASSOCIATES, LLC, a Delaware limited
liability company

 

 

 

 

By:

TriNet Realty Investors II, Inc., a Maryland
corporation

 

 

 

 

 

By:

/s/ ERICH STIGER

 

 

 

Name: Erich Stiger

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

TENANT:

ADVANCED MEDICAL OPTICS, INC., a Delaware
corporation

 

 

 

 

 

By:

/s/ JAMES V. MAZZO

 

 

Name: Jim Mazzo

 

Title: Chairman, President and CEO

 


--------------------------------------------------------------------------------